 EXHIBIT 10.1
 
EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Published CUSIP Numbers:
Deal:  46610GAE9
Revolver:  46610GAF6


 


 


 
 
CREDIT AGREEMENT
 
Dated as of August 12, 2011
 
among
 
J.B. HUNT TRANSPORT, INC.,
as Borrower,


J.B. HUNT TRANSPORT SERVICES, INC.,
as Parent,


BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender
 
The Other Lenders Party Hereto,
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agents


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
U.S. BANK NATIONAL ASSOCIATION,
as
Joint Lead Arrangers and Joint Book Managers





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS


 
 

 
Section
 
   
 
Page

 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 
1

 
1.01
 
Defined Terms 
1
1.02
 
Other Interpretive Provisions 
21
1.03
 
Accounting Terms 
22
1.04
 
Rounding 
23
1.05
 
Times of Day 
23

 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS 
23

 
2.01
 
Committed Loans 
23
2.02
 
Borrowings, Conversions and Continuations of Committed Loans 
23
2.03
 
Swing Line Loans 
25
2.04
 
Prepayments 
28
2.05
 
Termination or Reduction of Commitments 
29
2.06
 
Repayment of Loans 
29
2.07
 
Interest 
30
2.08
 
Fees 
31
2.09
 
Computation of Interest and Fees 
31
2.10
 
Evidence of Debt 
31
2.11
 
Payments Generally; Administrative Agent’s Clawback 
32
2.12
 
Sharing of Payments by Lenders 
34
2.13
 
Extension of Maturity Date 
35
2.14
 
Increase in Commitments 
36
2.15
 
Cash Collateral 
37
2.16
 
Defaulting Lenders 
38

 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY 
40

 
3.01
 
Taxes 
40
3.02
 
Illegality 
44
3.03
 
Inability to Determine Rates 
44
3.04
 
Increased Costs; Reserves on Eurodollar Rate Loans 
45
3.05
 
Compensation for Losses 
46
3.06
 
Mitigation Obligations; Replacement of Lenders 
47
3.07
 
Survival 
47

 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 
48

 
4.01
 
Conditions of Initial Credit Extension 
48
4.02
 
Conditions to all Credit Extensions 
49

 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES 
50

 
5.01
 
Corporate Existence, Power, Authority, Etc 
50
5.02
 
No Violation, Breach, Default, Lien, Etc 
50
5.03
 
Legal, Valid and Binding Obligations 
51

 
 
i

--------------------------------------------------------------------------------

 
5.04
 
Financial Statements 
51
5.05
 
No Litigation; Material Contingent Liabilities 
51
5.06
 
No Approvals, etc 
51
5.07
 
Fire, Strike, Act of God, Etc 
52
5.08
 
Liens 
52
5.09
 
Subsidiaries 
52
5.10
 
ERISA 
52
5.11
 
Investment Company 
53
5.12
 
Margin Stock 
53
5.13
 
Accurate Information 
53
5.14
 
Taxes 
53
5.15
 
Ownership of Properties, Licenses and Permits 
54
5.16
 
Patents, Trademarks, etc 
54
5.17
 
Environmental Matters 
54
5.18
 
Compliance with Applicable Law 
55
5.19
 
Solvency 
55

 
ARTICLE VI.
AFFIRMATIVE COVENANTS    55

 
6.01
 
Information 
55
6.02
 
Taxes 
58
6.03
 
Existence 
58
6.04
 
Inspection of Properties 
58
6.05
 
Books and Records 
58
6.06
 
Insurance 
58
6.07
 
Compliance with Applicable Law 
59
6.08
 
Maintenance of Property 
59
6.09
 
Ownership of the Borrower 
59
6.10
 
Use of Proceeds 
59

 
ARTICLE VII.
NEGATIVE COVENANTS 
59

 
7.01
 
Negative Pledge 
59
7.02
 
Investments 
59
7.03
 
Publicly-Rated Indebtedness 
59
7.04
 
Debt to Cash Flow Ratio 
60
7.05
 
Fixed Charge Coverage Ratio 
60
7.06
 
Subsidiary Debt 
60
7.07
 
Letters of Credit 
60
7.08
 
Merger, Sale of Assets, etc 
60
7.09
 
Limitation on Restrictions on Subsidiary Dividends and Other Distributions 
61
7.10
 
No Conflicts 
61
7.11
 
Nature of Business 
61
7.12
 
Transactions with Affiliates 
62
7.13
 
Margin Stock 
62

 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES 
62

 
 
ii

--------------------------------------------------------------------------------

 
8.01
 
Events of Default
62
8.02
 
Remedies Upon Event of Default
64
8.03
 
Application of Funds
65

 
ARTICLE IX.
ADMINISTRATIVE AGENT
65

 
9.01
 
Appointment and Authority
65
9.02
 
Rights as a Lender
66
9.03
 
Exculpatory Provisions
66
9.04
 
Reliance by Administrative Agent
67
9.05
 
Delegation of Duties
67
9.06
 
Resignation of Administrative Agent
67
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
68
9.08
 
No Other Duties, Etc
68
9.09
 
Administrative Agent May File Proofs of Claim
68

 
ARTICLE X.
MISCELLANEOUS
69

 
10.01
 
Amendments, Etc
69
10.02
 
Notices; Effectiveness; Electronic Communication
70
10.03
 
No Waiver; Cumulative Remedies; Enforcement
73
10.04
 
Expenses; Indemnity; Damage Waiver
73
10.05
 
Payments Set Aside
75
10.06
 
Successors and Assigns
75
10.07
 
Treatment of Certain Information; Confidentiality
80
10.08
 
Right of Setoff
80
10.09
 
Interest Rate Limitation
81
10.10
 
Counterparts; Integration; Effectiveness
81
10.11
 
Survival of Representations and Warranties
82
10.12
 
Severability
82
10.13
 
Replacement of Lenders
82
10.14
 
Governing Law; Jurisdiction; Etc
83
10.15
 
Waiver of Jury Trial
84
10.16
 
No Advisory or Fiduciary Responsibility
84
10.17
 
Electronic Execution of Assignments and Certain Other Documents
85
10.18
 
USA PATRIOT Act
85
10.19
 
ENTIRE AGREEMENT
85

 
SIGNATURES
S-1

 
 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
2.01
 
Commitments and Applicable Percentages
 
5.05
  Litigation  
5.09
  Subsidiaries  
5.17
  Environmental Matters  
7.01
  Permitted Liens  
10.02
  Administrative Agent’s Office; Certain Addresses for Notices                  

 

 
EXHIBITS
 
 
Form of
 
 
A
  Committed Loan Notice  
B
  Administrative Questionnaire  
C
  Swing Line Loan Notice  
D
  Note  
E
  Compliance Certificate  
F
  Assignment and Assumption  
G
  Parent Guaranty  
H
  Opinion Matters

                    
 
iv

--------------------------------------------------------------------------------

 




CREDIT AGREEMENT


THIS CREDIT AGREEMENT dated as of August 12, 2011 (including the Exhibits and
Schedules hereto, this “Agreement”) is by and among J.B. HUNT TRANSPORT, INC., a
Georgia corporation (the “Borrower”), J.B. HUNT TRANSPORT SERVICES, INC., an
Arkansas corporation (the “Parent”), the Lenders whose signatures appear on the
signature pages hereof or which hereafter become parties hereto, U.S. BANK
NATIONAL ASSOCIATION and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Syndication
Agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, U.S. BANK NATIONAL
ASSOCIATION and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers
and Joint Book Managers, and BANK OF AMERICA, N.A. (“Bank of America”), a
national banking association, as administrative agent for the Lenders hereunder.
 
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS
 
1.01  Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the Aggregate Commitments are $500,000,000.
 
“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
 
1

--------------------------------------------------------------------------------

 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
 
Applicable Rate
Pricing Level
Debt Ratings
S&P/Moody’s
Facility Fee
Eurodollar Rate +
Base Rate +
1
A-/A3 or better
0.125%
0.875%
0.000%
2
BBB+/Baa1
0.175%
0.950%
0.000%
3
BBB/Baa2
0.200%
1.050%
0.050%
4
BBB-/Baa3
0.225%
1.275%
0.275%
5
Worse than BBB-/Baa3
0.300%
1.450%
0.450%

 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Parent’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Parent has only
one Debt Rating, the Pricing Level for such Debt Rating shall apply; and (d) if
the Parent does not have any Debt Rating, Pricing Level 5 shall apply.
 
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section
4.01(a)(vii).  Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective, in the case of
an upgrade, during the period commencing on the date of delivery by the Borrower
to the Administrative Agent of notice thereof  in its Compliance Certificate and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, BTMU and
US Bank, collectively, in their capacities as joint lead arrangers and joint
book managers.
 
 
2

--------------------------------------------------------------------------------

 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended December 31, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank of America Fee Letter” means the letter agreement, dated July 15, 2011,
among the Borrower, the Administrative Agent and MLPFS.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.01.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. and its successors.
 
“BTMU Fee Letter” means the letter agreement, dated July 15, 2011, among the
Borrower and BTMU.
 
 
3

--------------------------------------------------------------------------------

 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
 
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that shall have been or should be recorded as a capitalized lease in
accordance with GAAP.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or Swing Line
Lender (as applicable) and the Lenders, as collateral for Obligations in respect
of Swing Line Loans or obligations of Lenders to fund participations in respect
thereof, cash or deposit account balances or, if the Swing Line Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the Swing Line
Lender.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
 
“Cash Flow” means, for any period, an amount equal to the sum of the following
for such period: (a) Net Income of the Parent and its Subsidiaries plus (b)
Interest Expense plus (c) taxes on income of the Parent and its Subsidiaries
plus (d) depreciation and amortization expense of the Parent and its
Subsidiaries plus (e) Rentals plus (f) non-cash stock compensation paid by the
Parent and its Subsidiaries.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, (42 U.S.C. §9601 et seq.).
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule regulation or treaty or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
 
“Change of Control Event” means the earliest to occur of (a) the date of a
public announcement that a Person or group of affiliated or associated Persons
other than the current Persons who own 50% or more of the Voting Stock of the
Parent (an “Acquiring Person”) has acquired, or has obtained the right to
acquire, legal or beneficial ownership of 50% or more of the Voting Stock of the
Parent, (b) the date an Acquiring Person acquires all or substantially all of
the assets of the Parent (for purposes hereof, the term “Acquiring Person” shall
not include the Parent, any of its Subsidiaries or any employee benefit plan (or
related trust) sponsored or maintained by the Parent or any of its Subsidiaries)
and (c) the date on which a majority of the board of directors of the Borrower
shall consist of Persons other than Continuing Directors (for purposes of this
definition, “Continuing Director” means any member of the board of directors of
the Parent on the date hereof and any other member of the board of directors of
the Parent who shall be nominated or elected to succeed a Continuing Director by
at least a majority of the Continuing Directors who are then members of the
board of directors of the Parent).
 
 
4

--------------------------------------------------------------------------------

 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01 and (b) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
 
“Consolidated Net Tangible Assets” means the excess over current liabilities of
all assets appearing on the most recent quarterly or annual consolidated balance
sheet of the Parent and its consolidated Subsidiaries less goodwill and other
intangible assets and the minority interests of others in Subsidiaries.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means a Borrowing.
 
“Debt to Cash Flow Ratio” means, on a consolidated basis, the ratio expressed as
a percentage, of (a) Indebtedness of the Parent and its Subsidiaries to (b) Cash
Flow for the four Fiscal Quarters ended on the measurement date.
 
 
5

--------------------------------------------------------------------------------

 
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Swing Line Loans, within three Business Days of the
date required to be funded by it hereunder, (b) has notified the Borrower, or
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
 
“Disposition” has the meaning specified in Section 7.08.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
“Environmental Laws” means all statutes and ordinances of the United States and
of each jurisdiction in which property of the Borrower or its Subsidiaries is
located and the jurisdictions in which the Borrower or its Subsidiaries do
business relating to the protection of human health or the environment,
including CERCLA and RCRA, and all laws governing the generation, use,
collection, treatment, storage, transportation, recovery, removal, discharge or
disposal of Hazardous Materials, and the regulations adopted and publications
promulgated pursuant thereto.
 
 
6

--------------------------------------------------------------------------------

 
“Environmental Requirements” means all applicable present and future
Environmental Laws and all rules, regulations, orders, decrees, permits,
licenses, concessions, franchises, or other restrictions or requirements of any
Governmental Authority relating to the protection of human health or the
environment and all applicable judicial, regulatory, or administrative decrees,
judgments, or orders relating to the protection of human health or the
environment.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 10:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 10:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
 
 
7

--------------------------------------------------------------------------------

 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 10:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
 
“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”
 
“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c).
 
 
8

--------------------------------------------------------------------------------

 
“Existing Credit Agreement” means the Senior Revolving Credit Facility Agreement
dated as of March 29, 2007 (as amended prior to the date hereof) by and among
the Borrower, as borrower, the Parent, as guarantor, the various financial
institutions that are party thereto and Bank of America, as administrative
agent.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letters” means, collectively, the Bank of America Fee Letter and the BTMU
Fee Letter.
 
“Fiscal Quarter” means each fiscal quarter of the Parent and its Subsidiaries.
 
“Fiscal Year” means each fiscal year of the Parent and its Subsidiaries.
 
“Fixed Charge Coverage Ratio” means as of the end of each Fiscal Quarter of
Parent and its Subsidiaries, on a consolidated basis, the ratio of (a) Net
Income for the four Fiscal Quarters then ended, after adding back, but only to
the extent previously deducted in determining Net Income and without
duplication, the sum for the four Fiscal Quarters then ended of (i) taxes on
income of the Parent and its Subsidiaries, plus (ii) Interest Expense, plus
(iii) Rentals, divided by (b) the sum for the four Fiscal Quarters then ended of
(y) Interest Expense plus (z) Rentals.
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
 
9

--------------------------------------------------------------------------------

 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” of a Person means any guaranty, assumption, endorsement, or
contingent agreement to purchase or provide funds for the payment of, or
otherwise become liable upon, the obligation of any other Person, or any
agreement to maintain the net worth or working capital or other financial
condition of any other Person or any other assurance to any creditor of any
Person against loss, including any comfort letter, operating agreement,
take-or-pay contract, or the contingent liability of such Person in connection
with any application for a letter of credit, excepting from the foregoing
contingent liabilities the amount of such Person’s obligations with respect to
bonds, deposits, standby letters of credit or other evidences of contingent
obligations given to governmental entities in compliance with local and state
requirements that have not been drawn or called upon.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Hazardous Materials” means materials defined as “hazardous substances,”
“hazardous waste” or “hazardous constituents” or any similar term in (a) CERCLA,
(b) RCRA or (c) any other Environmental Requirements.
 
“Indebtedness” with respect to any Person means, without duplication, (a) all
indebtedness for borrowed money of such Person or for the deferred purchase
price of property acquired by, or for services rendered to (other than trade
payables), such Person, (b) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
any property acquired by such Person, (c) the present value determined in
accordance with GAAP of all obligations of such Person under Capital Leases,
(d) all indebtedness for borrowed money or for the deferred purchase price of
property or services secured by any Lien upon or in any property owned by such
Person whether or not such Person has assumed or become liable for the payment
of such indebtedness for borrowed money, (e) any asserted withdrawal liability
of such Person or a commonly controlled entity to a Multiemployer Plan, (f) all
amounts of indebtedness which (x) represent recourse liabilities of such Person
with respect to Securitized Receivables Transactions and which, (y) in
accordance with GAAP, would be included on a balance sheet of such Person in
respect of any Securitized Receivables Transactions if such facility were
characterized as Indebtedness secured by Receivables rather than as a sale of
assets, (g) all Guarantees by such Person, and (h) the present value of the
minimum aggregate operating lease payments, determined on a consolidated basis
in accordance with GAAP, payable by such Person pursuant to Long-Term Leases,
discounted at 8%.
 
 
10

--------------------------------------------------------------------------------

 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Interest Expense” means, without duplication, for any period, the sum of (a)
aggregate interest expense of the Parent and its Subsidiaries for such period,
as determined in accordance with GAAP and in any event including, without
duplication, all commissions, discounts and other fees and charges owed with
respect to letters of credit and banker’s acceptances and net costs under
interest rate protection agreements and the portion of any obligation under
Capital Leases allocable to interest expense; plus (b) aggregate interest
expense of the Parent and its Subsidiaries capitalized during such period; plus
(c) Receivables Charges of the Parent and its Subsidiaries for such period under
any Securitized Receivables Transaction.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” means (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or (in the case of
any Eurodollar Rate Committed Loan) converted to or continued as a Eurodollar
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its Committed Loan Notice, or, in the case of
Eurodollar Rate Committed Loans, a period of nine months or twelve months if
requested by the Borrower and consented to by all the Lenders; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
 
 
11

--------------------------------------------------------------------------------

 
(ii)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IRS” means the United States Internal Revenue Service.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
 
12

--------------------------------------------------------------------------------

 
“Loan Documents” means this Agreement, each Note, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.15
of this Agreement, the Fee Letters, and the Parent Guaranty.
 
“Loan Parties” means, collectively, the Borrower and the Parent.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Long-Term Lease” means any lease (other than any Capital Lease) of real
property or Revenue-Generating Equipment having an original term (including any
required renewals or any renewals at the option of lessor) of one year or more.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Borrower or
the Parent and their respective Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Borrower or the Parent to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or the Parent of any Loan Document to which it is a party.
 
“Maturity Date” means the later of (a) August 12, 2016 and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
 
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Net Income” means, for any period, (a) the gross revenues of the Parent and its
Subsidiaries for such period; reduced by (b) the sum (without duplication) of
the following items for such period (to the extent, except in the case of clause
(i), included in such gross revenues):
 
(i)           operating and non-operating expenses of the Parent and its
Subsidiaries according to GAAP (including current and deferred taxes on income,
provision for taxes on unremitted foreign earnings included in such gross
revenues and current additions to reserves but excluding the lower of cost or
market inventory write-downs and write-ups of current assets);
 
 
13

--------------------------------------------------------------------------------

 
(ii)           all material gains (net of expense and taxes applicable thereto)
arising from the sale, conversion or other disposition of capital assets (i.e.,
assets other than current assets), other than gains or losses arising from sales
in the ordinary course of business of revenue equipment;
 
(iii)           all gains arising from the write-up of assets (other than the
write-up of current assets as a result of the lower of cost or market
adjustments to inventory);
 
(iv)           all gains arising from the reacquisition of Indebtedness;
 
 (v)           all equity of the Parent or any Subsidiary in the unremitted
earnings of any Person in which the Borrower has a minority interest;
 
(vi)           all earnings of each Person acquired by the Parent or any
Subsidiary through purchase of substantially all assets, merger, consolidation
or otherwise for any period prior to the date of acquisition;
 
(vii)          all deferred credits representing the excess of equity in any
Subsidiary at the date of acquisition thereof over the cost of the investment in
such Subsidiary;
 
(viii)         any portion of net earnings of any Subsidiary which for any
reason is unavailable for the payment of dividends to the Parent or any other
Subsidiary; and
 
 (ix)           the aggregate amount of dividends paid by all Subsidiaries to
the Parent or to any Subsidiary during such period.
 
“Net Worth” means at any time the sum of capital stock, additional paid-in
capital and retained earnings (minus accumulated deficits) of the Parent and its
Subsidiaries as determined in accordance with GAAP.
 
“New Lender” has the meaning specified in Section 2.14.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
 
14

--------------------------------------------------------------------------------

 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means with respect to Committed Loans and Swing Line Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Committed Loans and
Swing Line Loans, as the case may be, occurring on such date.
 
“Parent Guaranty” means that guaranty substantially in the form of Exhibit C
executed by the Parent in favor of the Administrative Agent and the Lenders, and
delivered to the Administrative Agent.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Permits” has the meaning specified in Section 6.07.
 
“Permitted Investments” means any one or more of the following:
 
(a)            Investments, loans and advances by the Borrower, the Parent and
their Subsidiaries in and to Subsidiaries, including any Investment in a
corporation which, after giving effect to such Investment, will become a
Subsidiary and loans and advances by a wholly-owned Subsidiary to the Borrower
or the Parent;
 
 
15

--------------------------------------------------------------------------------

 
(b)            Investments, maturing in twelve months or less from the date of
acquisition, in direct obligations of the United States of America, or any
agency thereof;
 
(c)            Investments in corporate debt obligations, maturing within twelve
months or less from the date of acquisition, which (i) are issued by (x) any of
the Lenders or (y) corporations having substantially all of their assets located
in the United States, and (ii) at the time of acquisition, are accorded a rating
of A, or better, by S&P or A, or better, by Moody’s (or an equivalent rating by
another nationally recognized credit rating agency of similar standing if
neither of such agencies is then in the business of rating long-term corporate
debt obligations);
 
(d)            Investments in commercial paper which (i) is issued by (x) any of
the Lenders or (y) by corporations having substantially all of their assets
located in the United States, (ii) matures in 270 days or less from the date of
acquisition and, (iii) at the time of acquisition, is accorded a rating of A-1,
or better, by S&P or P-1, or better, by Moody’s (or an equivalent rating by
another nationally recognized credit rating agency of similar standing if
neither of such agencies is then in the business of rating commercial paper);
 
(e)            Investments in certificates of deposit, maturing within twelve
months or less from the date of acquisition, (i) which are issued by (x) any of
the Lenders or (y) by other commercial banks located in the United States having
capital, surplus and undivided profits aggregating more than $500,000,000, and
(ii) the issuer of which, at the time of acquisition, is accorded a rating of A,
or better, by S&P or A, or better, by Moody’s (or an equivalent rating by
another nationally recognized credit rating agency of similar standing if
neither of such agencies is then in the business of rating long-term unsecured
corporate debt obligations) with respect to its outstanding unsecured long-term
indebtedness;
 
(f)             Investments in marketable obligations, maturing within twelve
months or less from the date of acquisition, of any state, territory or
possession of the United States of America or any political subdivision of any
of the foregoing, or the District of Columbia, which are, at the time of
acquisition, accorded a rating of AA, or better, by S&P or Aa, or better, by
Moody’s (or an equivalent rating by another nationally recognized credit rating
agency of similar standing if neither of such agencies is then in the business
of rating municipal obligations);
 
(g)            Investments in Receivables arising in the ordinary course of
business of the Borrower, the Parent and their Subsidiaries;
 
(h)            Investments in a Special Purpose Subsidiary in connection with a
Permitted Securitization Receivables Transaction;
 
(i)            other Investments (in addition to those permitted by the
foregoing clauses (a) through (h)), provided that the aggregate amount of all
such other Investments (calculated at the original book value or principal
amount of such Investments, without regard to gain or loss, reduced only by the
amount, if any, of cash distribution and principal repayments received with
respect to such Investments), plus all Guarantees (without duplication for
multiple Guarantees of the same obligation) at any time held or made by the
Borrower, the Parent and their Subsidiaries (other than the Parent Guaranty)
shall not at any time exceed an amount equal to ten percent (10%) of Net Worth;
and
 
 
16

--------------------------------------------------------------------------------

 
(j)             Investments in the following types of auction rate securities
that bear a rating of “A” or higher by a nationally recognized credit rating
agency: (a) auction rate preferred stocks eligible for the dividend received
deduction (commonly called D.R.D. preferreds) for corporate holders and such
security is issued by a domestic or foreign corporation, (b) auction rate
preferred stocks issued by U.S. municipalities and the dividends paid on which
are not taxable by the U.S. Federal government or state governments (commonly
called tax-exempt preferreds) for the holder of the security, (c) auction rate
preferred stocks issued by corporations based in the United Kingdom and whose
income received is subject to the “US–UK Treaty on Double Taxation” (commonly
called UK Preferreds) for the United States–based holder of the security, and
(d) auction rate preferred debt and equity securities issued by domestic and
foreign corporations and the dividends paid on which are fully taxable by both
the U.S. Federal and state governments (commonly called taxable preferreds) for
the holder of the security.
 
“Permitted Liens” of the Borrower, the Parent and their Subsidiaries means:
 
(a)            Liens for taxes, assessments, or governmental charges or levies
not yet due or which are being actively contested in good faith by appropriate
proceedings, so long as reserves have been established to the extent required by
GAAP;
 
(b)            other Liens incidental to the conduct of their business or the
ownership of their property and assets (such as common carrier’s Liens,
producer’s Liens, mechanic’s Liens, and other similar statutory and
non-consensual Liens) which were not incurred in connection with the borrowing
of money or the obtaining of advances or credit, and which do not in the
aggregate materially detract from the value of their property or assets or
materially impair the use thereof in the operation of their business;
 
(c)            any Lien (i) existing on any property of any corporation at the
time it becomes a Subsidiary or existing prior to the time of acquisition upon
any property acquired by the Borrower, the Parent or any of their Subsidiaries
through purchase, merger or consolidation or otherwise, whether or not assumed
by the Borrower, the Parent or such Subsidiary, or (ii) placed upon property at
the time of its acquisition by the Borrower, the Parent or any of their
Subsidiaries to secure a portion of the purchase price thereof; provided in the
case of clauses (i) and (ii) that any such Lien shall not encumber any other
property of the Borrower, the Parent or such Subsidiary;
 
(d)            Liens on any property or assets of the Borrower, the Parent or
any of their Subsidiaries existing on the date hereof as set forth on Schedule
7.01 and Liens, if any, which are the subject of a Securitized Receivables
Transaction but only with respect to the Receivables sold;
 
 
17

--------------------------------------------------------------------------------

 
(e)            any Lien renewing, extending or replacing any Lien permitted by
clause (d) above, provided that the principal amount secured and then
outstanding is not increased, the Lien is not extended to other property and the
Indebtedness secured thereby is permitted hereunder;
 
(f)            deposits, bonding arrangements and Liens to secure the
performance of (or to secure obligations in respect of letters of credit posted
to secure the performance of) bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(g)            any attachment or judgment Lien which is being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP; and
 
(h)            Liens (not otherwise prohibited by this Agreement) on any
property or assets of the Borrower or any Subsidiary acquired in each case after
the Closing Date to secure Indebtedness under Capital Leases or Indebtedness
incurred at the time of acquisition of any property to finance a portion of the
purchase price thereof; provided that such Lien attaches only to such property.
 
“Permitted Securitized Receivables Transaction” means any Securitized
Receivables Transaction to the extent that the aggregate investment or claims
held at any time by all purchasers, assignees, transferees or (or of interests
in) receivables and other rights to payment in all Securitized Receivables
Transactions would at any time not exceed $300,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 6.01.
 
“Public Accountant” has the meaning specified in Section 6.01.
 
“Public Lender” has the meaning specified in Section 6.01.
 
“RCRA” means the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §6901
et seq).
 
“Receivable” of any Person means, as at any date of determination thereof, the
unpaid principal portion of the obligation of any customer of such Person to pay
money to such Person in respect of any services performed by such Person or
inventory purchased from such Person, net of all credits, rebates and offsets
owed to such customer by such Person and also net of all commissions payable by
such Person to third parties (and for purposes hereof, a credit or rebate paid
by check or draft of such Person shall be deemed to be outstanding until such
check or draft shall have been debited to the respective account of such Person
on which such check or draft was drawn) and all rights, security and guaranties
with respect to the foregoing and any collections with respect thereto.
 
 
18

--------------------------------------------------------------------------------

 
“Receivables Charges” means any charges, fees, interest expense, discounts, or
similar items incurred by the Borrower, the Parent or their Subsidiaries in
connection with the sale, transfer, or assignment by such Person of Receivables
of such Person.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Rentals” means the aggregate fixed amounts payable by the Borrower, the Parent
and their Subsidiaries under any lease of real property or Revenue-Generating
Equipment having an original term (including any required renewals or any
renewals at the option of lessor) of one year or more but does not include any
amounts payable under any Capital Lease of property by the Borrower, the Parent
or any of their Subsidiaries, as lessee.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Revenue-Generating Equipment” means tractors, trailers, containers or chassis.
 
 
19

--------------------------------------------------------------------------------

 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
 
“Sale-Leaseback Transaction” means any arrangement whereby the Borrower, the
Parent or any of their Subsidiaries shall sell, transfer or otherwise dispose of
any of its property which it has owned and occupied (in the case of real
property) or owned (in the case of property other than real property), and then
or thereafter rent or lease, as lessee, such property or any part thereof
(except any such arrangements pursuant to which one or more Subsidiaries shall
sell, transfer or otherwise dispose of such property to the Borrower or the
Parent and thereafter lease such property from the Borrower or the Parent,
respectively).
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, and the applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated by the SEC or the Public
Company Accounting Oversight Board, as each of the foregoing may be amended and
in effect on any applicable date hereunder.
 
“Securitized Receivables Transaction” means a sale, transfer, conveyance, lease,
or assignment by Borrower, the Parent and their Subsidiaries of Receivables of
the Borrower, the Parent or any of their Subsidiaries created after the Closing
Date, in connection with any one or more transactions involving the
securitization of such Receivables.
 
“Senior Indebtedness” means, at any time, the Indebtedness of the Borrower, the
Parent and their Subsidiaries which is not Subordinated Indebtedness, including
any recourse liability of the Borrower or the Parent resulting from a
Securitized Receivables Transaction.
 
“Special Purpose Subsidiary” means any special purpose entity that is a
Subsidiary and that is established for the purposes of purchasing Receivables
and financing such Receivables in a Permitted Securitized Receivables
Transaction.
 
“Subordinated Indebtedness” means all unsecured Indebtedness of the Borrower or
the Parent which is made subordinate and junior in right of payment to the
Obligations of the Borrower or the Parent, as applicable, by the inclusion in
the instrument evidencing or creating such Indebtedness or the indenture or
other instrument under which such Indebtedness is issued of subordination
provisions and terms acceptable to the Administrative Agent and the Required
Lenders.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
 
20

--------------------------------------------------------------------------------

 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.03.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.03(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit C.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Syndication Agents” means BTMU and US Bank, collectively, in their capacities
as co-syndication agents.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
 
“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
 
“United States” and “U.S.” mean the United States of America.
 
“US Bank” means U.S. Bank, National Association and its successors.
 
“Voting Stock” shall mean, with respect to any Person, any class of shares of
stock or other equity interests of such Person having general voting power under
ordinary circumstances to elect a majority of the board of directors or other
managing entities, as appropriate, of such Person (irrespective of whether or
not at the time stock of any other class or classes or other equity interests of
such Person shall have or might have voting power by reason of the happening of
any contingency).
 
1.02  Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
 
21

--------------------------------------------------------------------------------

 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03  Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
 
 
22

--------------------------------------------------------------------------------

 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of Parent and its Subsidiaries or to
the determination of any amount for Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.
 
1.04  Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05  Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01  Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment.  Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01.  Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
 
 
23

--------------------------------------------------------------------------------

2.02  Borrowings, Conversions and Continuations of Committed Loans.
 
(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Committed Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 10:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans to Base Rate Committed Loans, and (ii) on the requested date of
any Borrowing of Base Rate Committed Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Committed Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 10:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of
them.  Not later than 10:00 a.m., three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans shall be in a principal amount of $5,000,000or a
whole multiple of $1,000,000 in excess thereof.  Except as provided in Section
2.03(c), each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Committed Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Committed Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
 
 
24

--------------------------------------------------------------------------------

 
(c)           Except as otherwise provided herein, a Eurodollar Rate Committed
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Committed Loan.  During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate
Committed Loans without the consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Committed Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.
 
(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.
 
2.03  Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.03, to make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that (i)
after giving effect to any Swing Line Loan, (x) the Total Outstandings shall not
exceed the Aggregate Commitments, and (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (ii) the Swing Line Lender shall not be under any obligation to
make any such Swing Line Loan if any Lender is at such time a Defaulting Lender,
unless the Swing Line Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Swing Line Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate such Swing
Line Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Swing Line Loan then proposed to be made or that Swing Line Loan and all
other Swing Line Loans then outstanding as to which the Swing Line Lender has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
and provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.03, prepay under Section 2.04, and reborrow under
this Section 2.03.  Each Swing Line Loan shall bear interest in accordance with
Section 2.07(a)(iii).  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.
 
 
25

--------------------------------------------------------------------------------

 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 noon on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $1,000,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 1:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.03(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative
Agent.  Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 12:00 noon on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.03(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
 
 
26

--------------------------------------------------------------------------------

 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.03(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.03(c)(i) shall be deemed payment in respect of such
participation.
 
(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(iv)           Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.03(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
 
 
27

--------------------------------------------------------------------------------

 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.03 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.04  Prepayments.
 
(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 10:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Committed Loans and (B) on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar
Rate Committed Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Committed Loans are to be prepaid, the Interest Period(s) of
such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.16, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.
 
 
28

--------------------------------------------------------------------------------

 
(b)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(c)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans in an aggregate amount equal to such excess.
 
2.05  Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 10:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
 
 
 
29

--------------------------------------------------------------------------------

 
2.06  Repayment of Loans.
 
(a)           The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
 
(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.
 
2.07  Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Committed Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate which would otherwise apply to a Eurodollar Rate Loan
for a one-month Interest Period based on the Eurodollar Rate in effect on the
day on which such Swing Line Loan is made.
 
(b)           (i)        If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
 
30

--------------------------------------------------------------------------------

 
2.08  Fees.  (a) Facility Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a facility fee equal to the Applicable Rate times the actual daily
amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Committed Loans and Swing Line
Loans), regardless of usage, subject to adjustment as provided in Section
2.16.  The facility fee shall accrue at all times during the Availability Period
(and thereafter so long as any Committed Loans or Swing Line Loans remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Availability Period (and, if applicable, thereafter on demand).  The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
 
(b)           Other Fees.
 
(i)           The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
 
(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.09  Computation of Interest and Fees.  All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.10  Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
 
31

--------------------------------------------------------------------------------

 
(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Swing Line Loans.  In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
 
2.11  Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurodollar Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 11:00
a.m. on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to such Committed Borrowing.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
32

--------------------------------------------------------------------------------

 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
 
33

--------------------------------------------------------------------------------

 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Swing Line Loans
and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.12  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Committed Loans and
subparticipations in Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
 
34

--------------------------------------------------------------------------------

 
2.13  Extension of Maturity Date.
 
(a)           Requests for Extension.  The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders not later than 60
days prior to the Maturity Date then in effect hereunder (the “Existing Maturity
Date”)), request that each Lender extend such Lender’s Maturity Date for an
additional year from the Existing Maturity Date.
 
(b)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent on or before
the date (the “Notice Date”) that is 30 days prior to the Existing Maturity
Date, advise the Administrative Agent whether or not such Lender agrees to such
extension (and each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination, and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.
 
(c)           Notification by Administrative Agent.  The Administrative Agent
shall notify the Borrower of each Lender’s determination under this Section no
later than the date 15 days prior to the Existing Maturity Date (or, if such
date is not a Business Day, on the next preceding Business Day).
 
(d)           Additional Commitment Lenders.  The Borrower shall have the right
to replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 10.13; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).
 
(e)           Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be equal to or more than 50% of the aggregate amount of
the Commitments in effect immediately prior to the Existing Maturity Date, then,
effective as of the Existing Maturity Date, the Maturity Date of each Extending
Lender and of each Additional Commitment Lender shall be extended to the date
falling one year after the Existing Maturity Date (except that, if such date is
not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.
 
(f)           Conditions to Effectiveness of Extensions.  As a condition
precedent to such extension, the Borrower shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Existing Maturity Date
(in sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such extension and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Existing Maturity Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in Section 5.04 shall
be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b) of Section 6.01, (B) no Default exists or would result
from such extension, and (C) there has not occurred a material adverse change
since the date of the most recently delivered financial statements.  In
addition, on the Maturity Date of each Non-Extending Lender, the Borrower shall
prepay any Committed Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep
outstanding Committed Loans ratable with any revised Applicable Percentages of
the respective Lenders effective as of such date.
 
 
35

--------------------------------------------------------------------------------

 
(g)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.10 or 10.01 to the contrary.
 
(h)           On the Existing Maturity Date, (a) all Loans owing to
Non-Extending Lenders and (b) all Swing Line Loans shall be paid in full, with
accrued interest.
 
2.14  Increase in Commitments.
 
(a)           Request for Increase.  Provided there exists no Default or Event
of Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$250,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, and (ii) the Borrower may invite (x) existing
Lenders, and such existing Lenders may, but shall not be required, to commit to
all or a portion of such increase, (y) Eligible Assignees reasonably acceptable
to the Borrower, the Administrative Agent and the Swing Line Lender (“New
Lenders”) to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel or (z) both
existing Lenders and New Lenders, to increase or provide their Commitments, as
applicable.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
 
(b)           Lender Elections to Increase.  Each Lender and each New Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase or provide its Commitment and, in the case of a Lender, if
so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase.  Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.
 
 
36

--------------------------------------------------------------------------------

 
(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
and New Lenders’ responses to each request made hereunder.
 
(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in Section 5.04 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 6.01, and (B) no
Default exists.  The Borrower shall prepay any Committed Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.
 
(f)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.12 or 10.01 to the contrary.
 
2.15  Cash Collateral.
 
(a)           Certain Credit Support Events.  At any time that there shall exist
a Defaulting Lender, immediately upon the request of the Administrative Agent or
the Swing Line Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.18(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
 
37

--------------------------------------------------------------------------------

 
(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.16 or 8.02 in respect of Swing Line Loans shall be held
and applied to the satisfaction of the specific Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and Swing Line Lender may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
 
2.16  Defaulting Lenders. 
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
 
38

--------------------------------------------------------------------------------

 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Swing Line Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Swing
Line Loan; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders or Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
 
(iii)           Certain Fees.  That Defaulting Lender shall be entitled to
receive any facility fee pursuant to Section 2.08(a) for any period during which
that Lender is a Defaulting Lender only to extent allocable to the sum of (1)
the Outstanding Amount of the Committed Loans funded by it and (2) its
Applicable Percentage of Swing Line Loans for which it has provided Cash
Collateral pursuant to Section 2.03, Section 2.15, or Section 2.16(a)(ii), as
applicable (and the Borrower shall (A) be required to pay to the Swing Line
Lender, as applicable, the amount of such fee allocable to its Fronting Exposure
arising from that Defaulting Lender and (B) not be required to pay the remaining
amount of such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
 
 
39

--------------------------------------------------------------------------------

 
(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Swing Line Loans pursuant to
Section 2.03, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Swing Line Loans shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.
 
(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent
and Swing Line Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Swing Line Loans to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.16(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 
ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01  Taxes.
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
 
40

--------------------------------------------------------------------------------

 
(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
 
(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection.  A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrower or the
Administrative Agent pursuant to subsection (e).  Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).  The agreements
in this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
 
 
41

--------------------------------------------------------------------------------

 
(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e)           Status of Lenders; Tax Documentation.  (i)  Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
 
(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,
 
(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
 
(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
 
42

--------------------------------------------------------------------------------

 
(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(II)          executed originals of Internal Revenue Service Form W-8ECI,
 
(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
 
(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or
 
(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(iii)           Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
 
(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
 
43

--------------------------------------------------------------------------------

 
3.02  Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Committed Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
3.03  Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan or in connection with an existing or proposed Base Rate Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
 
 
44

--------------------------------------------------------------------------------

 
3.04  Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
 
(ii)           subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender); or
 
(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
 
 
45

--------------------------------------------------------------------------------

 
(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender  the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
 
3.05  Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
 
46

--------------------------------------------------------------------------------

 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Committed Loan was in fact so funded.
 
3.06  Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
10.13.
 
3.07  Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
 
47

--------------------------------------------------------------------------------

 
ARTICLE IV.                                CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS
 
4.01  Conditions of Initial Credit Extension.  The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
 
(i)             executed counterparts of this Agreement and the Parent Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
 
(ii)            a Note executed by the Borrower in favor of each Lender
requesting a Note;
 
(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
 
(iv)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and Parent is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
 
(v)            a favorable opinion of Mitchell, Williams, Selig, Gates &
Woodyard, P.L.L.C., counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, as to the matters set forth in Exhibit H and such other
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;
 
(vi)           a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(vii)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) the current Debt Ratings;
 
 
48

--------------------------------------------------------------------------------

 
(viii)          evidence that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated and all Liens securing
obligations under the Existing Credit Agreement have been or concurrently with
the Closing Date are being released; and
 
(ix)             such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the Swing Line Lender or the Required
Lenders reasonably may require.
 
(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.
 
(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
(d)           The Closing Date shall have occurred on or before August 19, 2011.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. 
 
4.02  Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Committed Loans) is subject to the following
conditions precedent:
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Section 5.04 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b) of Section 6.01.
 
 
49

--------------------------------------------------------------------------------

 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
ARTICLE V.  REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants with respect to itself and its
Subsidiaries, and the Parent represents and warrants with respect to itself and
its Subsidiaries, to the Administrative Agent and the Lenders as follows:
 
5.01  Corporate Existence, Power, Authority, Etc.  The Borrower is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Georgia; the Parent is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Arkansas; each of
their Subsidiaries is a corporation or other business entity duly incorporated
or formed, validly existing and in good standing under the laws of the state of
its incorporation or formation; the Borrower, the Parent and each of their
Subsidiaries is duly qualified and in good standing as a foreign Person
authorized to do business in each other jurisdiction where, because of the
nature of its activities or properties, such qualification is required, other
than where the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect; each Loan Party has
all requisite corporate power and authority (a) to own its assets and to carry
on the business in which it is engaged, and (b) to execute, deliver and perform
its obligations under each Loan Document to which it is a party; each Subsidiary
of the Parent and each Subsidiary of the Borrower has all requisite corporate,
partnership or other power and authority to own its assets and to carry on the
business in which it is engaged; and the Borrower has all requisite corporate
power and authority to issue the Notes in the manner and for the purpose
contemplated by this Agreement.
 
5.02  No Violation, Breach, Default, Lien, Etc.  The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, and
the issuance of the Notes in the manner and for the purpose contemplated by this
Agreement, have been duly authorized by all necessary corporate action
(including any necessary stockholder action) on the part of each Loan Party, and
do not (a) violate any provision of any Applicable Law, or of the charter or
by-laws of such Loan Party, or (b) result in a breach of or constitute a default
under any indenture or loan or credit agreement or under any other agreement or
instrument to which the Borrower, the Parent or any of their Subsidiaries is a
party or by which the Borrower, the Parent or any of their Subsidiaries or their
respective properties is bound, or (c) result in, or require the creation or
imposition of, any Lien of any nature upon or with respect to any of the
properties now owned or hereafter acquired by the Borrower, the Parent or any of
their Subsidiaries, other than, with respect to (b) and (c) above, such
breaches, defaults or Liens which would not reasonably be expected to have a
Material Adverse Effect.  Neither any Loan Party nor any other Subsidiary of the
Borrower or the Parent is in default under or in violation of its organizational
documents or, except for such defaults or violations which would not reasonably
be expected to have a Material Adverse Effect, any applicable Laws, indenture,
agreement or instrument.
 
 
50

--------------------------------------------------------------------------------

 
5.03  Legal, Valid and Binding Obligations.  This Agreement constitutes, and
(when executed and delivered by the Loan Parties thereto) each other Loan
Document to which any Loan Party is a party will constitute, a legal, valid and
binding obligation of the respective Loan Parties party thereto enforceable in
accordance with its respective terms.  When executed and delivered by the
Parent, the Parent Guaranty will constitute a legal, valid and binding
obligation of the Parent enforceable in accordance with its terms.  The
foregoing representations and warranties are subject to the qualifications that
the enforcement of each of the instruments referred to therein may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
rights of creditors generally, and that enforcement of rights and remedies set
forth therein may be limited by judicial discretion regarding the enforcement
of, or by applicable Laws affecting, remedies (whether considered in a court of
law or a proceeding in equity).
 
5.04  Financial Statements.  The Parent’s Audited Financial Statements have been
prepared in conformity with GAAP applied on a basis consistent with that of the
preceding Fiscal Year (except as noted therein) and fairly present the
consolidated financial condition of the Parent and its consolidated Subsidiaries
as at such date and the results of their operations for the period then
ended.  Since December 31, 2010, no event or events have occurred which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
5.05  No Litigation; Material Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceedings or governmental proceedings are
pending or, to the best knowledge of the Borrower or the Parent after due
inquiry, threatened against the Borrower, the Parent or any of their
Subsidiaries which would, if adversely determined, either (a) reasonably be
expected to result in liability of the Borrower, the Parent and their
Subsidiaries in excess of actual reserved self-insurance amounts, actual
uncontested insurance coverage or effective uncontested indemnifications with
respect thereto, except as set forth (including estimates of the dollar amounts
involved, if practicable) in Schedule 5.05 or in the financial statements
referred to in Section 5.04, or (b) be reasonably expected to have a Material
Adverse Effect.  Neither the Borrower, the Parent nor any of their Subsidiaries
has knowledge of any material contingent liabilities, including those disclosed
in the financial statements referred to in Section 5.04 or in Schedule 5.05,
which would reasonably be expected to have a Material Adverse Effect.
 
5.06  No Approvals, etc.  No authorization, consent, approval, license or formal
exemption from, nor any filing, declaration or registration with, any court,
governmental agency or regulatory authority (whether Federal, state, local or
foreign), including the Securities and Exchange Commission, any securities
exchange, and the Surface Transportation Board, is required in connection with
the execution, delivery or performance by any Loan Party of any Loan Document,
or the issuance of the Notes in the manner and for the purpose contemplated by
this Agreement, it being understood and agreed that no representation or
warranty is being made herein with respect to any authorizations, consents,
approvals, licenses, exemptions, declarations or registrations required in
connection with the Borrower’s or the Parent’s performance of the covenant
contained in Section 6.07.
 
 
51

--------------------------------------------------------------------------------

 
5.07  Fire, Strike, Act of God, Etc.  Neither the business nor the properties of
the Borrower, the Parent nor any of their Subsidiaries are presently affected by
any fire, explosion, accident, labor controversy, strike, lockout or other
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty which would reasonably be expected to have a Material
Adverse Effect, or if any such existing event or condition were to continue for
more than thirty (30) additional days (unless in the reasonable opinion of the
Borrower or the Parent such event or condition is not likely to continue for
such period) would reasonably be expected to have a Material Adverse Effect.
 
5.08   Liens.  None of the assets of the Borrower, the Parent or any of their
Subsidiaries is subject to any Lien except for Permitted Liens.
 
5.09  Subsidiaries.  Neither the Borrower nor the Parent has any Subsidiaries on
the date of this Agreement except those listed in Schedule 5.09.
 
5.10  ERISA.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
(c)            (i) No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.
 
 
52

--------------------------------------------------------------------------------

 
5.11  Investment Company.  Neither the Borrower, the Parent nor any of their
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940.
 
5.12  Margin Stock.  Neither the Borrower nor the Parent is engaged principally,
or as one of its important activities, in the business of extending, or
arranging for the extension of, credit for the purpose of “purchasing or
carrying any margin stock,” within the meaning of Regulation U of the FRB.  No
portion of the assets of the Borrower or the Parent consists of any such margin
stock, and no part of the proceeds of any Loan or Indebtedness with respect to
commercial paper will be used to purchase or carry any such margin stock within
the meaning of said regulation or to extend credit to others for such purpose.
 
5.13  Accurate Information.  All factual information (taken as a whole)
previously furnished by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement (including the factual
information contained in the Schedules and Exhibits hereto and all factual
information and projections provided to the Arrangers in connection with
syndication) or any transaction contemplated hereby or thereby or by any other
Loan Document is, and all other such factual information (taken as a whole)
hereafter furnished by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated hereby or by any other Loan Document will be, true and accurate in
every material respect on the date as of which such information is dated or
certified and is not and will not be incomplete in any material respect as of
such date due to any failure to state any fact necessary to make such
information not misleading as of such date in light of the circumstances in
which the same was furnished.
 
5.14  Taxes.  The Borrower, the Parent and each of their Subsidiaries has filed
(or obtained extensions with respect to the filing of) all United States federal
income tax returns and all other material tax returns which are required to be
filed by it and has paid all taxes as shown on such returns or pursuant to any
assessment received by the Borrower, the Parent or any of their Subsidiaries,
except to the extent the same may be contested in good faith and for which
reserves have been established to the extent required by GAAP.  No tax liens
have been filed and no claims are being asserted with respect to any such
taxes.  The charges, accruals and reserves on the books of the Borrower, the
Parent and each of their Subsidiaries in respect of Taxes and other governmental
charges are adequate to the best knowledge of the Borrower and the Parent.
 
 
53

--------------------------------------------------------------------------------

 
5.15  Ownership of Properties, Licenses and Permits.  The Borrower, the Parent
and each of their Subsidiaries (a) has valid fee or leasehold interests in all
of its respective material real property, and good and valid title to all of its
respective material personal properties and assets, of any nature whatsoever
which are reflected on the audited balance sheet referred to in Section 5.04 or
acquired by the Borrower, the Parent or such Subsidiary after the date thereof
except for assets sold, transferred or otherwise disposed of (and not otherwise
prohibited by Section 7.08) since such date in the ordinary course of business,
and (b) owns or holds all Permits necessary to construct, own, operate, use and
maintain its property and assets and to conduct its business except where the
failure to have such interest or title or to own or hold such Permit would not
reasonably be expected to have a Material Adverse Effect.
 
5.16  Patents, Trademarks, etc.  Each of the Borrower, the Parent and their
Subsidiaries owns, or is licensed or otherwise has the lawful right to use, all
patents, trademarks, tradenames, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted other than
where the failure to so own, be so licensed or so have a right to use would not
reasonably be expected to have a Material Adverse Effect.  There are no claims,
and to the best of the Borrower’s and the Parent’s knowledge, there is no
infringement of the rights of any Person, arising from the use of such patents,
trademarks, copyrights, technology, know-how and processes by the Borrower, the
Parent or any of their Subsidiaries, except for such claims and infringements
which would not reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower, the Parent nor any of their Subsidiaries has
knowledge of any infringement by any third party on any of its or their rights
in any intellectual property, except for any such infringement which would not
reasonably be expected to have a Material Adverse Effect.
 
5.17  Environmental Matters.  The Borrower, the Parent and their Subsidiaries
are, to the best knowledge of the Borrower and the Parent, each in compliance in
all material respects with all Environmental Requirements (a) now applicable to
the Borrower, the Parent or any of their Subsidiaries or (b) which will be
applicable (or, if not in compliance with such laws and regulations referred to
in this clause (b), the Borrower, the Parent or such Subsidiary is taking
appropriate action diligently pursued to be in compliance therewith on a timely
basis or to be exempt from compliance), except to the extent that the failure to
comply or take such action would not have a Material Adverse Effect.  Except as
disclosed on Schedule 5.17, neither the Borrower, the Parent nor any of their
Subsidiaries has any knowledge of any (i) presently outstanding allegations by
governmental officials that the Borrower, the Parent or any of their
Subsidiaries is now or at any time prior to the date hereof was in material
violation of such Environmental Requirements, (ii) material administrative or
judicial proceedings presently pending against the Borrower, the Parent or any
of their Subsidiaries pursuant to such Environmental Requirements, or (iii)
material claim presently outstanding against the Borrower, the Parent or any of
their Subsidiaries which was asserted pursuant to such laws or regulations that
in each case would reasonably be expected to result in a liability to the
Borrower, the Parent or any of their Subsidiaries in excess of $2,000,000 singly
or $6,000,000 in the aggregate for all such claims (net in each case of actual
uncontested insurance coverage or effective uncontested indemnifications with
respect thereto).  Except as disclosed in Schedule 5.17, each of the Borrower
and the Parent reasonably believes that no facts or circumstances known to it or
any of its respective Subsidiaries could form the basis for the assertion of any
material claim against the Borrower, the Parent or any of their Subsidiaries
relating to environmental matters, including any material claim arising from
past or present environmental practices asserted under any Environmental
Requirement that in each case would reasonably be expected to result in a
liability to the Borrower, the Parent or any of their Subsidiaries in excess of
$2,000,000 singly or $6,000,000 in the aggregate for all such claims (net in
each case of actual uncontested insurance coverage or effective uncontested
indemnifications with respect thereto).
 
 
54

--------------------------------------------------------------------------------

 
5.18  Compliance with Applicable Law.  The Borrower, the Parent and each of
their Subsidiaries are in compliance in all material respects with applicable
Laws, the violation of which by the Borrower, the Parent or any of their
Subsidiaries could reasonably be expected to have a Material Adverse Effect.
 
5.19  Solvency.  Each of the Loan Parties has capital sufficient to carry on its
respective business and transactions and all business and transactions in which
it is about to engage and is now solvent and able to pay its respective debts as
they mature, and each of the Loan Parties now owns property having a value, both
at fair valuation and at present fair salable value, greater than the amount
required to pay such Loan Party’s existing debts.
 
ARTICLE VI.     AFFIRMATIVE COVENANTS
 
So long as any of the Obligations shall remain unpaid or any Lender shall have
any Commitment hereunder, the Borrower and the Parent, as applicable, will, and
where applicable will cause each of their Subsidiaries, to:
 
6.01  Information.  Furnish to the Administrative Agent and (concurrently
therewith) to each Lender in accordance with Section 10.02:
 
(a)           as soon as available and in any event within forty-five (45) days
(or such earlier date as the filing thereof with the SEC may be required) after
the end of each of the first three Fiscal Quarters of each Fiscal Year, (i)
consolidated financial statements of the Parent and its consolidated
Subsidiaries, consisting of a balance sheet as at the end of such quarter and
statements of income, retained earnings, and cashflows for such quarter then
ended and for the Fiscal Year through such quarter, setting forth in comparative
form the corresponding figures for the corresponding dates and periods of the
preceding Fiscal Year, all in reasonable detail and certified (subject to
year-end audit adjustments) by a Responsible Officer of the Parent to the best
of such officer’s knowledge and belief as fairly presenting in accordance with
GAAP (to the extent applicable) consistently applied (except as noted therein)
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries as at the date thereof and for the period covered
thereby (provided that footnotes to such financial statements will not be
required) accompanied by (ii) a Compliance Certificate as at the end of such
Fiscal Quarter from such officer of the Parent;
 
 
55

--------------------------------------------------------------------------------

 
 
(b)           as soon as available, but in any event within one hundred (100)
days (or such earlier date as the filing thereof with the SEC may be required)
after the end of each Fiscal Year, audited consolidated financial statements of
the Parent and its consolidated Subsidiaries consisting of a balance sheet as at
the end of such Fiscal Year and statements of income, retained earnings, and
cashflows for such Fiscal Year, setting forth, in comparative form, the
corresponding figures for the preceding Fiscal Year, accompanied by:
 
(i)           a report and opinion of independent certified public accountants
of recognized national standing and reputation selected by the Parent or
otherwise reasonably acceptable to the Administrative Agent (the “Public
Accountants”), which report and opinion shall be prepared in accordance with
audit standards of the Public Company Accounting Oversight Board and shall not
be subject to any Impermissible Qualification; and
 
(ii)           a Compliance Certificate as of the end of such Fiscal Year from a
Responsible Officer of the Parent;
 
(c)           in the event that the Borrower or the Parent shall then be
required to file reports with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Exchange Act, promptly upon transmission thereof,
copies of all such financial statements, proxy statements, notices and reports
as either shall send to its public stockholders generally and copies of all
registration statements (without exhibits) and all reports which either files
with the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission);
 
(d)           as soon as possible and in any event within five (5) Business Days
after the Borrower or the Parent becomes aware of the occurrence of any Default
or the occurrence of any other event or events that individually or in the
aggregate may have a Material Adverse Effect, the statement of the President,
any Vice President or the Treasurer of the Borrower or the Parent, as
applicable, setting forth the details of each such Default which has occurred
and the action which the Borrower or the Parent, as applicable, has taken and
proposes to take with respect thereto;
 
 
56

--------------------------------------------------------------------------------

 
(e)           forthwith upon learning thereof, written notice describing (i) the
institution of any litigation, arbitration proceeding or governmental proceeding
to which the Borrower, the Parent, or any of their Subsidiaries is a party that,
if adversely determined, would reasonably be expected to result in a liability
to the Borrower, the Parent or any of their Subsidiaries in excess of
$15,000,000 (net of actual uncontested insurance coverage or effective,
uncontested indemnifications with respect thereto), and (ii) any materially
adverse determination as to liability or amount of damages in any such
litigation or proceeding;
 
(f)           the occurrence of any ERISA Event;
 
(g)           such other reasonable information respecting the business affairs,
financial condition, operations or prospects of the Borrower, the Parent and
their Subsidiaries as the Administrative Agent or any Lender may from time to
time reasonably request in writing;
 
(h)           forthwith upon learning thereof, written notice to the
Administrative Agent of any fact or circumstance that would have been included
in Schedule 5.17 to permit the Borrower or the Parent to then make the
representation and warranty contained in Section 5.17; and
 
(i)           copies of all subordination provisions contained in documentation
evidencing Subordinated Indebtedness purporting to subordinate such Subordinated
Indebtedness to Senior Indebtedness.
 
Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s or the Parent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower or the Parent, as applicable, shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower or the Parent, as applicable, to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower or the Parent, as
applicable, shall notify the Administrative Agent and each Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Parent shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(b)(iii) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower or the Parent, as applicable, with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
Each of the Borrower and the Parent hereby acknowledges that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower and the
Parent hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”).  Each of the Borrower and
the Parent hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, each of
the Borrower and the Parent shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities Laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.
 
 
57

--------------------------------------------------------------------------------

 
6.02  Taxes.  Pay or discharge, and cause each of their Subsidiaries to pay or
discharge, all Taxes (other than Excluded Taxes) relating to the Borrower, the
Parent or such of their Subsidiaries, as the case may be, prior to the date on
which penalties attach thereto; provided that neither the Borrower, the Parent,
nor any of their Subsidiaries shall be required to pay or discharge any such Tax
while the same is being contested by it in good faith and by appropriate
proceedings and so long as reserves have been established to the extent required
by GAAP.
 
6.03  Existence.  Preserve and maintain, and cause each of their Subsidiaries to
preserve and maintain (except for any sale, dissolution, liquidation or merger
not otherwise prohibited hereby), its existence, rights, privileges and
franchises in the jurisdiction of its incorporation or formation, and qualify
and remain qualified as a foreign Person authorized to do business in each other
jurisdiction in which the failure to so qualify would reasonably be expected to
have a Material Adverse Effect.
 
6.04  Inspection of Properties.  Permit the Administrative Agent and each of the
Lenders or their respective representatives, at any reasonable time and from
time to time at the request of such Person, to visit and inspect, such
inspection to be upon not less than twenty-four (24) hours’ prior notice if no
Default shall have occurred and be continuing, any of the properties of the
Borrower, the Parent, or any of their Subsidiaries, to examine and make copies
of and take abstracts from the records and books of account of the Borrower, the
Parent or any other Loan Party, and to discuss the affairs, finances and
accounts of the Borrower, the Parent or any other Loan Party with the
appropriate officers of the Borrower, the Parent or such other Loan Party.
 
6.05  Books and Records.  Keep or cause to be kept, and cause each of their
Subsidiaries to keep or cause to be kept, adequate records and books of account
in which complete entries are to be made reflecting its business and financial
transactions and as required by applicable rules and regulations of any
governmental agency or regulatory authority (Federal, state, local or foreign)
having jurisdiction over the Borrower, the Parent or any of their
Subsidiaries.  Such books of account shall be kept in a manner consistent with
GAAP.
 
6.06  Insurance.  Maintain, and cause each of their Subsidiaries to maintain or
to be obtained on its behalf (to the extent available at commercially reasonable
rates), insurance (including self-insurance) with respect to its respective
properties and businesses against such liabilities, casualties, risks and
contingencies (including business interruption insurance), in such types and
with such reasonable deductibles as are customary in the case of Persons engaged
in the same or similar businesses and similarly situated.
 
 
58

--------------------------------------------------------------------------------

 
6.07  Compliance with Applicable Law.  Comply, and cause each of their
Subsidiaries to comply, in all material respects with applicable Laws, including
Applicable Law relating to ERISA and pollution and environmental matters
(including all Environmental Requirements); provided that neither the Borrower,
the Parent nor any of their Subsidiaries shall be required to comply with any
such applicable Laws so long as the validity or application thereof is being
contested in good faith and reserves have been established with respect to such
contest to the extent, if any, required by GAAP or where such non-compliance
would not reasonably be expected to have a Material Adverse Effect; and obtain
and maintain, and cause each of their Subsidiaries to obtain and maintain, all
permits, licenses and approvals (collectively, “Permits”) necessary to
construct, own, operate, use and maintain their respective property and assets
and to conduct their respective businesses, except where the failure to obtain
or maintain such Permit would not reasonably be expected to have a Material
Adverse Effect.
 
6.08  Maintenance of Property.  Do all things necessary to maintain, preserve,
protect and keep its property in good repair, working order and condition, and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, and cause their Subsidiaries to do the same as to their respective
properties.
 
6.09  Ownership of the Borrower.  At all times the Parent shall directly or
indirectly through a wholly-owned Subsidiary own at least ninety-nine percent
(99%) of the outstanding capital stock of the Borrower free and clear of any
Liens.
 
6.10  Use of Proceeds.  Use the proceeds of the Loans for working capital, to
replace and refinance outstanding indebtedness under the Existing Credit
Agreement, and other general corporate purposes (including repurchase of
Parent’s stock under stock repurchase programs in effect from time to time).
 
ARTICLE VII.    NEGATIVE COVENANTS
 
So long as any of the Obligations shall remain unpaid or any Lender shall have a
Commitment hereunder, neither the Borrower nor the Parent shall, nor shall
either of them permit any Subsidiary to:
 
7.01  Negative Pledge.  Create, assume or suffer to exist any Lien upon any of
its property or assets, including capital stock, whether now owned or hereafter
acquired, except for Permitted Liens.
 
7.02  Investments.  Make any Investment or Guarantee other than (i) a Permitted
Investment, (ii) the Parent Guaranty, (iii) a Guarantee by the Parent of
Indebtedness of the Borrower permitted hereunder, or (iv) a Guarantee by the
Borrower of Indebtedness of the Parent permitted hereunder.
 
7.03  Publicly-Rated Indebtedness.  After receipt of a notice by the Borrower
from the Administrative Agent of the occurrence of any event or events that
individually or in the aggregate may have a Material Adverse Effect, create,
incur, permit, assume or suffer to exist any publicly-rated Indebtedness
maturing within 180 days after the date of issuance, other than such
publicly-rated Indebtedness of the Borrower or the Parent that is in existence
as of the date of such notice (including any extensions, renewals or
refinancings thereof; provided that such extensions, renewals or refinancings do
not increase the principal amount of such publicly-rated Indebtedness of the
Borrower or the Parent over that of the preceding day).
 
 
59

--------------------------------------------------------------------------------

 
7.04  Debt to Cash Flow Ratio.  Permit the Debt to Cash Flow Ratio to exceed
3.00 to 1.00 at the end of any Fiscal Quarter.
 
7.05  Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio to be
less than 1.25 to 1.00 at the end of any Fiscal Quarter.
 
7.06   Subsidiary Debt.  Permit any Subsidiary other than the Borrower to incur
Indebtedness, except for the following:
 
(a)           Indebtedness under Capital Leases;
 
(b)           Indebtedness incurred at the time of acquisition of any property
to secure a portion of the purchase price thereof;
 
(c)           Indebtedness of a Special Purpose Subsidiary in connection with a
Permitted Securitized Receivables Transaction;
 
(d)           Indebtedness permitted under Section 7.07; and
 
(e)           Indebtedness consisting of loans and advances qualifying as
Permitted Investments under paragraph (a) of the definition thereof.
 
7.07  Letters of Credit.  Arrange for or cause to be issued for its account or
the account of any of their Subsidiaries letters of credit with an aggregate
available amount at any time outstanding in excess of $75,000,000.
 
7.08  Merger, Sale of Assets, etc.
 
(a)           Be a party to any merger, consolidation or reorganization, unless
(i) no Default then exists and no Default would exist immediately after giving
effect thereto or would result therefrom, and (ii)(A) either the Borrower or the
Parent is the surviving corporation, (B) if neither the Borrower nor the Parent
is a party thereto, any wholly owned Subsidiary of the Borrower or the Parent
party thereto is the surviving corporation, or (C) if neither the Borrower, the
Parent nor a wholly owned Subsidiary of the Borrower or the Parent is a party
thereto, the surviving corporation shall be a Subsidiary of the Borrower or the
Parent;
 
(b)           Sell, transfer, assign, pledge or convey (other than any
disposition to the Parent, the Borrower or any of their Subsidiaries of shares
of any Subsidiary) any shares of capital stock of any Subsidiary (each, a
“Disposition”) if the cumulative book value (at the time of the Disposition
thereof) of such shares, when added to the aggregate book value (at the time of
the Disposition thereof) of all other shares disposed of by the Borrower, the
Parent and their Subsidiaries under this clause (b) from the Closing Date up to
and including the day on which such proposed Disposition is to occur, exceeds
twenty percent (20%) of Net Worth as of the date of the most recent balance
sheet of the Parent delivered pursuant to Section 6.01(a); provided, however,
that concurrently with any Disposition made pursuant to this clause (b), all or
substantially all of the net proceeds of such Disposition shall be applied to
permanently reduce the Aggregate Commitments hereunder (it being understood that
the Borrower will repay Loans in such principal amount as is required such that
the Total Outstandings after such repayment does not exceed the Aggregate
Commitments as so reduced);
 
 
60

--------------------------------------------------------------------------------

 
(c)           Sell, transfer, assign or convey (other than in the ordinary
course of business, or pursuant to subsection (b) above, or in connection with
(i) any Permitted Lien granted thereon, (ii) Sale-Leaseback Transactions of
assets prior to the Maturity Date having an aggregate book value up to 15% of
the Parent’s Consolidated Net Tangible Assets as of the end of the preceding
calendar year, (iii) any Permitted Securitized Receivables Transaction, or (iv)
any additional sale(s) not covered in (i) through (iii) above in any calendar
year of property or assets for net proceeds up to an aggregate amount of 15% of
the Parent’s Consolidated Net Tangible Assets as of the end of the preceding
calendar year) any property or assets of the Borrower, the Parent or any of
their Subsidiaries; or
 
(d)           Other than assignments of past due Receivables for collection in
the ordinary course of business or a Permitted Securitized Receivables
Transaction, sell, transfer, convey, lease or assign with or without recourse
any Receivables.
 
7.09  Limitation on Restrictions on Subsidiary Dividends and Other
Distributions.   Permit any of their Subsidiaries, directly or indirectly, to
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any of such Subsidiaries to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by the Borrower, the Parent or any of their
Subsidiaries, or pay any Indebtedness owed by any of the Subsidiaries to the
Borrower, the Parent or to any other Subsidiary, (b) make loans or advances to
the Borrower, the Parent or to any other Subsidiary, (c) create, incur, assume
or suffer to exist Liens on the property of it or any other Subsidiary, or (d)
transfer any of its properties or assets to the Borrower, the Parent or to any
other Subsidiary, except for such encumbrances or restrictions existing under or
by reason of applicable Laws, this Agreement, and Permitted Liens (such
restrictions existing by reason of any Permitted Lien only prohibiting the
transfer of such properties or assets subject to such Permitted Lien).
 
7.10  No Conflicts.  Enter into any material agreement containing any provision
which would be violated or breached by the performance of its obligations
hereunder or under any other Loan Document or any instrument or document
delivered or to be delivered by it hereunder or thereunder or in connection
herewith or therewith.
 
7.11  Nature of Business.  Engage in any business or operations except for
providing distribution and distribution related services, principally as a
common carrier, in the United States and internationally.
 
 
61

--------------------------------------------------------------------------------

 
7.12  Transactions with Affiliates.  Enter into any material transaction or
material series of transactions (other than a Permitted Securitized Receivables
Transaction), whether or not in the ordinary course of business, with any
Affiliate (other than the Parent, the Borrower or any Subsidiary) other than on
terms and conditions at least as favorable to the Borrower, the Parent or their
Subsidiaries as would be obtainable by the Borrower, the Parent or such
Subsidiaries at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate.
 
7.13  Margin Stock.  Use or permit any proceeds of the Loans to be used, either
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying margin stock” within the meaning of
Regulation U of the FRB or otherwise than for proper corporate purposes which
shall include acquisitions.
 
ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES
 
8.01  Events of Default.  The occurrence of any of the following events, acts
and occurrences shall be deemed to constitute an Event of Default (individually,
an “Event of Default”) under this Agreement:
 
(a)           Non-Payment of Obligations.  (i) Default in the payment when due
of any principal of any Loan, or (ii) default, and continuance thereof for five
(5) Business Days, in the payment when due of (A) interest on any Loan or (B)
the Facility Fee, any fees payable to the Administrative Agent pursuant to the
Bank of America Fee Letter or any other amount owing by any Loan Party hereunder
or under the Notes; or
 
(b)           Cross-Default.  (i) Default in the payment when due (subject to
any applicable grace period), whether by acceleration or otherwise, of any
Indebtedness of the Borrower, the Parent or any of their Subsidiaries (except
any such Indebtedness of any Subsidiary to the Borrower, the Parent or to any
other Subsidiary) in excess of $50,000,000 in the aggregate, or (ii) default in
the performance or observance of any obligation or condition (after the
expiration of any applicable grace period) with respect to any such Indebtedness
in excess of $50,000,000 in the aggregate if the effect of such default in the
performance or observance is to accelerate the maturity of Indebtedness or to
permit the holder or holders thereof, or any trustee or agent for such holders,
to cause (after the expiration of any applicable grace period) such Indebtedness
to become due and payable prior to its expressed maturity; or
 
(c)           Representations and Warranties.  Any representation or warranty on
the part of any Loan Party contained in this Agreement, in any other Loan
Document or in any other certificate, document or instrument delivered in
connection with this Agreement or any other Loan Document shall at any time
prove to have been incorrect in any material respect when made or deemed to be
made or reaffirmed, as the case may be; or
 
(d)           Certain Non-Compliance with this Agreement.  The Borrower or the
Parent shall default in any respect in the performance or observance of any
term, covenant, condition or agreement on its part to be performed or observed
under Section 6.01(d), 6.04, 6.06 or 6.09, Article VIII or Section 10.06 hereof;
or
 
 
62

--------------------------------------------------------------------------------

 
(e)           Other Non-Compliance with this Agreement or any Loan
Document.  Any Loan Party shall default in any material respect in the
performance or observance of any other term, covenant, condition or agreement on
its part to be performed or observed hereunder or under any other Loan Document
(and not constituting an Event of Default under any other clause of this
Section), and such default shall continue unremedied for thirty (30) days after
written notice thereof shall have been received by the Borrower from the
Administrative Agent (acting at the direction of any Lender); or
 
(f)           Voluntary Bankruptcy, Insolvency, etc.  Either (i) the Borrower,
the Parent or any of their Subsidiaries shall become insolvent or generally fail
to pay, or admit in writing its inability to pay, its debts as they become due,
or shall voluntarily commence any proceeding or file any petition under any
bankruptcy, insolvency or similar law or seeking dissolution or reorganization
or the appointment of a receiver, trustee, custodian or liquidator for itself or
a substantial portion of its property, assets or business or to effect a plan or
other arrangement with its creditors, or shall file any answer admitting the
jurisdiction of the court and the material allegations of an involuntary
petition filed against it in any bankruptcy, insolvency or similar proceeding,
or shall be adjudicated bankrupt, or shall make a general assignment for the
benefit of creditors, or shall consent to, or acquiesce in the appointment of, a
receiver, trustee, custodian or liquidator for itself or a substantial portion
of its property, assets or business, or (ii) any action indicating its consent
to, approval of, or acquiescence in any of the foregoing shall be taken by the
Borrower, the Parent or any of their Subsidiaries; or
 
(g)           Involuntary Bankruptcy, Insolvency, etc.  Involuntary proceedings
or an involuntary petition shall be commenced or filed against the Borrower, the
Parent or any of their Subsidiaries under any bankruptcy, insolvency or similar
law or seeking the dissolution or reorganization of the Borrower, the Parent or
any of their Subsidiaries or the appointment of a receiver, trustee, custodian
or liquidator for the Borrower, the Parent or any of their Subsidiaries or of a
substantial part of the property, assets or business of the Borrower, the Parent
or any of their Subsidiaries, and such proceedings or petition shall not be
dismissed within sixty (60) days after commencement or filing as the case may
be; or
 
(h)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $15,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the $15,000,000; or
 
(i)           Senior Debt.  Any of the Obligations shall cease to be “Senior
Debt” or “Senior Funded Debt” or qualify as being of similar standing or
substance within the meaning of the instruments evidencing Subordinated
Indebtedness, or the subordination provisions in the instruments evidencing
Subordinated Indebtedness shall at any time and for any reason cease to be in
full force and effect; or
 
 
63

--------------------------------------------------------------------------------

 
(j)           Other Material Obligations.  The Borrower, the Parent or any of
their Subsidiaries shall default in the payment when due, or in the performance
or observance of, any material obligation of, or condition agreed to by, such
Person with respect to any material purchase or lease of goods or services
(except only to the extent that the existence of any such default is being
contested by the Borrower, the Parent or such Subsidiary in good faith and by
appropriate proceedings) if such default would reasonably be expected to have a
Material Adverse Effect; or
 
(k)           Assets.  Assets of the Borrower, the Parent or any of their
Subsidiaries with a net book value in excess of $15,000,000 shall be attached
for execution or become subject to the order of any court or any other process
for execution and attachment and such attachment, order or process shall remain
in effect and undischarged for thirty (30) days; or
 
(l)           Judgments.  One or more final judgments for the payment of money
with respect to which the Borrower, the Parent or any of their Subsidiaries is
not indemnified or insured (which indemnification or insurance shall not in any
way be contested) shall be rendered against the Borrower, the Parent or any of
their Subsidiaries in an aggregate amount in excess of $15,000,000 and the same
shall remain undischarged for a period of thirty (30) days during which
execution of such judgment shall not be effectively stayed; or
 
(m)           Environmental Matters.  The Borrower, the Parent or any of their
Subsidiaries shall be the subject of any proceeding or investigation pertaining
to the release by the Borrower, the Parent or any of their Subsidiaries, or any
other Person, of any Hazardous Material, or any violation of or non-compliance
with any Environmental Requirement, which would, in either case, have a Material
Adverse Effect; or
 
(n)           Guaranty.  Any Loan Party or any Person by, through or on behalf
of any Loan Party shall contest in any manner the validity, binding nature or
enforceability of the Parent Guaranty; or
 
(o)           Change of Control Event.  A Change of Control Event shall occur.
 
8.02  Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
 
 
64

--------------------------------------------------------------------------------

 
(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
 
8.03  Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.15 and
2.16, be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
ARTICLE IX.    ADMINISTRATIVE AGENT
 
9.01  Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.
 
 
65

--------------------------------------------------------------------------------

 
9.02  Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03  Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
 
 
66

--------------------------------------------------------------------------------

 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04  Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
9.05  Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06  Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
 
67

--------------------------------------------------------------------------------

 
(b)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Swing Line Lender
and (b) the retiring Swing Line Lender shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents.
 
9.07  Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
9.08  No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Arrangers or Syndication Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
 
9.09  Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 10.04) allowed in such judicial
proceeding; and
 
 
68

--------------------------------------------------------------------------------

 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
ARTICLE X.   MISCELLANEOUS
 
10.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (iv) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
 
 
69

--------------------------------------------------------------------------------

 
(e)           change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
 
(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
 
(g)           release the Parent from the Parent Guaranty without the written
consent of each Lender.
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iii) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
10.02  Notices; Effectiveness; Electronic Communication.  
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to the Borrower, the Administrative Agent or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and
 
 
70

--------------------------------------------------------------------------------

 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
 
71

--------------------------------------------------------------------------------

 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the Swing Line Lender.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities Laws.
 
(e)           Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
 
72

--------------------------------------------------------------------------------

 
10.03  No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Swing Line Lender) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
10.04  Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
 
73

--------------------------------------------------------------------------------

 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).
 
 
74

--------------------------------------------------------------------------------

 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
10.05  Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
10.06  Successors and Assigns.  
 
(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
 
75

--------------------------------------------------------------------------------

 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)            Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
 
 
76

--------------------------------------------------------------------------------

 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
 
(C)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
 
(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
 
77

--------------------------------------------------------------------------------

 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swing Line Loans) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
 
 
78

--------------------------------------------------------------------------------

 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Resignation as Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrower,
resign as Swing Line Lender.  In the event of any such resignation as Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as Swing Line Lender, as the case may be.  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.02\3(c).  Upon the appointment of a successor Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender.
 
 
79

--------------------------------------------------------------------------------

 
10.07  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
 
10.08  Right of Setoff.  If an Event of Default under Section 8.01(f) or (g)
shall have occurred and be continuing, or if any acceleration of the Loans and
Obligations then outstanding pursuant to Section 8.02(b) has occurred, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
 
80

--------------------------------------------------------------------------------

 
10.09  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10  Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
 
81

--------------------------------------------------------------------------------

 
10.11  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
 
10.12  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.
 
10.13  Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender (x) is a Defaulting Lender or (y) fails to
approve any amendment, waiver or consent requested by the Borrower pursuant to
Section 10.01 that has received the written approval of not less than the
Required Lenders but also requires the approval of such Lender, or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
 
82

--------------------------------------------------------------------------------

 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14  Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY,
NEW YORK, OR IN THE UNITED STATES COURTS LOCATED IN NEW YORK COUNTY, NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
 
83

--------------------------------------------------------------------------------

 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, each other Loan Party and their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Arranger has any obligation to the Borrower, each other Loan Party
and their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, each other Loan Party
and their respective Affiliates, and neither the Administrative Agent and the
Arrangers has any obligation to disclose any of such interests to the Borrower,
each other Loan Party and their respective Affiliates.  To the fullest extent
permitted by law, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent or any
of the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
 
84

--------------------------------------------------------------------------------

 
10.17  Electronic Execution of Assignments and Certain Other Documents.   The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.18  USA PATRIOT Act.    Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
 
10.19  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 
85

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized.
 
 

  J.B. HUNT TRANSPORT, INC.          
 
By:
      Name:        Title:            

 

 
J.B. HUNT TRANSPORT SERVICES, INC.
         
 
By:
      Name:        Title:            

                                                 
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 


 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as Administrative Agent
         
 
By:
      Name:        Title:            

 
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
                            

 
BANK OF AMERICA, N.A., as a Lender and as the Swing Line Lender
         
 
By:
      Name:        Title:          


 
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
                            

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
         
 
By:
      Name:        Title:          

                                          
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
                            

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
         
 
By:
      Name:        Title:          

 
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
                            

 
BRANCH BANKING AND TRUST COMPANY, as a Lender
         
 
By:
      Name:        Title:          

                                                                    
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
                            

 
SUNTRUST BANK, as a Lender
         
 
By:
      Name:        Title:          

 
 
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
         
 
By:
      Name:        Title:          

                                                                           
 
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
                            

 
GOLDMAN SACHS BANK USA, as a Lender
         
 
By:
      Name:        Title:          

 
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 

 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
         
 
By:
      Name:        Title:          

 
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

 
REGIONS BANK, as a Lender
         
 
By:
      Name:        Title:          

 
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
                            

 
FIFTH THIRD BANK, as a Lender
         
 
By:
      Name:        Title:          

 
                                                          
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
                            

 
UMB BANK, N.A., as a Lender
         
 
By:
      Name:        Title:          

 
 
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

 
MORGAN STANLEY BANK, N.A., as a Lender
         
 
By:
      Name:        Title:          

 
                                                           
J.B. Hunt Transport, Inc.
2011 Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES


 
Lender
Commitment
Applicable
Percentage
Bank of America, N.A.
$  65,000,000.00
13.000000000%
U.S. Bank National Association
$  65,000,000.00
13.000000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$  65,000,000.00
13.000000000%
Branch Banking and Trust Company
$  47,500,000.00
  9.500000000%
SunTrust Bank
$  47,500,000.00
  9.500000000%
JPMorgan Chase Bank, N.A.
$  30,000,000.00
  6.000000000%
Goldman Sachs Bank USA
$  30,000,000.00
  6.000000000%
Deutsche Bank AG New York Branch
$  30,000,000.00
  6.000000000%
Regions Bank
$  30,000,000.00
  6.000000000%
Fifth Third Bank
$  30,000,000.00
  6.000000000%
UMB Bank, N.A.
$  30,000,000.00
  6.000000000%
Morgan Stanley Bank, N.A.
$  30,000,000.00
  6.000000000%
Total
$500,000,000.00
100.000000000%

 
 
S-1
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.05


LITIGATION




None.
 
S-2
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.09


SUBSIDIARIES




Parent


J.B. Hunt Transport, Inc., a Georgia corporation
J.B. Hunt Corp., a Delaware corporation
J.B. Hunt Logistics, Inc., an Arkansas corporation
L.A. Inc., an Arkansas corporation
FIS, Inc., a Nevada corporation
Hunt Mexicana, S.A. de C.V., a Mexican corporation


Borrower


WPS Purchasing, LLC, a Nevada LLC
 
S-3
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.17


ENVIRONMENTAL MATTERS




None.
 
S-4
 

--------------------------------------------------------------------------------

 
SCHEDULE 7.01


PERMITTED LIENS




None.
 
S-5
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWER:


J.B. HUNT TRANSPORT, INC.
615 J.B. Hunt Corporate Drive

Lowell, Arkansas 72745

Attention:
David N. Chelette

Telephone:
479.820.8762

Telecopier:             479.820.8896
Electronic Mail: David_Chelette@jbhunt.com
Website Address: www.jbhunt.com

U.S. Taxpayer Identification Number: 58-1081267





ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 N. Tryon Street
Mail Code:  NC1-001-04-39
Charlotte, North Carolina 25288
Attention:
Jean Hood

Telephone:
980.388.9114

Telecopier:
704.719.8162

Electronic Mail:  jean.hood@baml.com

Account No.:  1366212250600

Ref:  J.B. Hunt Transport, Inc.

ABA# 026009593



Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street
Mail Code:  TX1-492-14-11
Dallas, Texas 75202
Attention:
Antonikia L. Thomas

Telephone:
214.209.1569

Telecopier:
877.206.8432

Electronic Mail:  antonikia.l.thomas@baml.com



S-6
 

--------------------------------------------------------------------------------

 
 
 
SWING LINE LENDER:

 
Bank of America, N.A.
101 N. Tryon Street
Mail Code:  NC1-001-04-39
Charlotte, North Carolina 25288
Attention:
Jean Hood

Telephone:
980.388.9114

Telecopier:
704.719.8162

Electronic Mail:  jean.hood@baml.com

Account No.:  1366212250600

Ref:  J.B. Hunt Transport, Inc.

ABA# 026009593



S-7
 

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date:  ___________, _____
 
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of August 12, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among J.B. Hunt Transport, Inc. (the “Borrower”), J.B. Hunt
Transport Services, Inc. (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.
 
    The undersigned hereby requests (select one):
 
    o A Borrowing of Committed Loans    o  A conversion or continuation of Loans
 
1.           On                                                               
(a Business Day).
 
2.           In the amount of
$                                                              .
 
3.           Comprised
of                                                               .
[Type of Committed Loan requested]
 
4.           For Eurodollar Rate Loans:  with an Interest Period
of                    months.
 
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
 
 

 
 J.B. HUNT TRANSPORT, INC.
 
    By:   
 
 
   Name:
 
 
   Title:  
 
 
     

 
 
A-1
Form of Commercial Loan Notice

--------------------------------------------------------------------------------

 
EXHIBIT B




FORM OF ADMINISTRATIVE QUESTIONNAIRE


See attached.
 
 
B-1
Form of Administrative Questionaire

--------------------------------------------------------------------------------

 
 


ADMINISTRATIVE DETAILS REPLY FORM - US DOLLAR ONLY
CONFIDENTIAL


FAX ALONG WITH COMMITMENT LETTER
TO:                                                  


FAX #                               


I.     Borrower Name:                                                J.B. Hunt
Transport, Inc.                       


$                                                              Type of Credit
Facility                    
 
II. Legal Name of Lender of Record for Signature Page:



--------------------------------------------------------------------------------

●         Signing Credit Agreement         _____ YES         _____NO
●         Coming in via Assignment          _____ YES         _____NO
 
III. Type of Lender:                                                 
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)


IV. Domestic
Address:                                                                                     V.  Eurodollar
Address:



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



VI.  Contact Information:


Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.
 

 Credit Contact  
 Primary  
       Operations Contact   
 
 Secondary
        Operations Contact
 
 Name: 
         
 
 Title:  
         
 
 Address:    
         
 
 
         
 
 
         
 
 Telephone:  
         
 
 Facsimile:    
         
 
 E Mail Address: 
         

 
          Does Secondary Operations Contact need copy of notices?   ___YES   ___
NO




B-2
Form of Administrative Questionaire

--------------------------------------------------------------------------------

 
ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY
 
CONFIDENTIAL

 
 
 Letter of Credit
Contact
 
 
 Draft Documentation
Contact
   Legal Counsel
 
Name: 
         
 
 Title:  
         
 
 Address:    
         
 
 Telephone:  
         
 
 Facsimile:    
         
 
 E Mail Address: 
         


 
VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):
 

Pay to:                
(Bank Name)
 
     
(ABA #)
 
     
(Account #)
 
     
(Attention)
 
   

 




VIII. Lender’s Fed Wire Payment Instructions:
 

Pay to:                
(Bank Name)
 
     
(ABA #)
 
(City/State)    
(Account #)
 
(Account Name)    
(Attention)
 
   

 
 
B-3
Form of Administrative Questionaire

--------------------------------------------------------------------------------

 
ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY
 
CONFIDENTIAL
IX. Organizational Structure and Tax Status


Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:


Lender Taxpayer Identification Number (TIN):                                 ___
___ - ___ ___ ___ ___ ___ ___




Tax Withholding Form Delivered to Bank of America*:
 

 
 
W-9
     
 
W-8BEN
     
 
W-8ECI
     
 
W-8EXP
     
 
W-8IMY
           

 
NON–U.S. LENDER INSTITUTIONS


1. Corporations:


If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.


2. Flow-Through Entities


If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.










U.S. LENDER INSTITUTIONS:


B-4
Form of Administrative Questionaire

--------------------------------------------------------------------------------

 
ADMINISTRATIVE DETAILS REPLY FORM - US DOLLAR ONLY
CONFIDENTIAL
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.
 
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 


*Additional guidance and instructions as to where to submit this documentation
can be found at this link:


[Tax Form Tool Kit (2006) (2).doc]



X. Bank of America Payment Instructions:
 

Pay to: Bank of America, N.A.       ABA # 026009593       New York, NY      
Acct. #       Attn: Corporate Credit Services       Ref: J.B. Hunt Transport,
Inc.    

 
                                                                       
                  

B-5
Form of Administrative Questionaire

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF SWING LINE LOAN NOTICE


Date:  ___________, _____
 
To:
Bank of America, N.A., as Swing Line Lender

 
Bank of America, N.A., as Administrative Agent

 
  Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of August 12, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among J.B. Hunt Transport, Inc. (the “Borrower”), J.B. Hunt
Transport Services, Inc. (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.
 
The undersigned hereby requests a Swing Line Loan:
 
1.           On                                                                
(a Business Day).
 
2.           In the amount of
$                                                              .
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.03(a) of the Agreement.
 

 
 J.B. HUNT TRANSPORT, INC.
 
    By:   
 
 
   Name:
 
 
   Title:  
 
 
     

 
                                                             
C-1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 
EXHIBIT D


FORM OF NOTE
 
 
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of August 12, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Swing Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.05(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 
D-1
Form of Note

--------------------------------------------------------------------------------

 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

 
 J.B. HUNT TRANSPORT, INC.
 
    By:   
 
 
   Name:
 
 
   Title:  
 
 
     

                                                           


D-2
Form of Note

--------------------------------------------------------------------------------

 
 
 
LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of
Loan Made
 
Amount of
Loan Made
 
End of
Interest
Period
 
Amount of
Principal or
 Interest
Paid This Date
 
Outstanding
Principal
Balance
 This Date
 
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                       

 
 
D-3
Form of Note

--------------------------------------------------------------------------------

 
EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:__________ __, 20___
 
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of August 12, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among J.B. Hunt Transport, Inc. (the “Borrower”), J.B. Hunt
Transport Services, Inc. (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.
 
The undersigned Responsible Officer of the Parent hereby certifies as of the
date hereof that he/she is the of the Parent, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Parent, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower and Parent have delivered the year-end audited
consolidated financial statements required by Section 6.01(b) of the Agreement
for the fiscal year of the Parent and its consolidated Subsidiaries ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower and Parent have delivered the unaudited financial
statements required by Section 6.01(a) of the Agreement for the fiscal quarter
of the Parent and its consolidated Subsidiaries ended as of the above
date.  Such financial statements fairly present the financial condition, results
of operations and cash flows of the Parent and its consolidated Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and Parent during the accounting period covered by such financial
statements.
 
3.           A review of the activities of the Borrower and Parent during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and Parent
performed and observed all their Obligations under the Loan Documents, and
 
[select one:]
 
E-1
Form of Compliance Certificate

--------------------------------------------------------------------------------

 
[to the best knowledge of the undersigned, during such fiscal period the
Borrower and Parent performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.]
 
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
 
4.           The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Section 5.04 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
 
5.           The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Certificate.
 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________________ ___, 20___.
 

 
 J.B. HUNT TRANSPORT SERVICES, INC.
 
    By:   
 
 
   Name:
 
 
   Title:  
 
 
     

  
                                                       
E-2
Form of Compliance Certificate

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to the Compliance Certificate
 


The Parent hereby certifies and warrants that, as of the dates set forth below:


(a)
As of the last day of the last Fiscal Quarter, Permitted Investments other than
Permitted Investments under paragraphs (a)-(h) in the definition thereof were
approximately, and in any event not more than, $_________________, which amount,
together with the amount of all Guaranties (other than Guaranties by the Parent
of Indebtedness of the Borrower), is less than 10% of Net Worth
($________________)



(b)
At ______________, 20__, the Debt to Cash Flow Ratio was approximately
____________, and in any event not greater than, 3.00 to 1.00, computed as
follows:



Total Indebtedness
$______________



Total Cash Flow:
$______________

Net Income ($____________), plus

Interest Expense ($___________), plus

taxes ($___________), plus

depreciation and amortization ($___________), plus

Rentals ($___________), plus

non-cash stock compensation



(c)
At _____________, 20__, the Fixed Charge Coverage Ratio was approximately
_________, and in any event not less than, 1.25 to 1.0, computed as follows:



Net Income ($________________), plus

taxes ($_____________), plus Interest

Expense ($___________), plus

Rentals ($____________):
$________________



Interest Expense ($________________),

plus Rentals ($________________):
$__________________

 
E-3
Form of Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Swing Line Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 

--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
F-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
   
 
1.
Assignor[s]:
______________________________

 
2.
Assignee[s]:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]  5

 
3.
Borrower(s):
______________________________

 
4.
Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Credit Agreement

 
5.
Credit Agreement:
Credit Agreement, dated as of August 12, 2011, among J.B. Hunt Transport, Inc.
(“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Swing Line Lender

 
6.
Assigned Interest:

 
 
Assignor[s]
 
Assignee[s]
Facility
Assigned
Aggregate
Amount of
Commitment/
Loans
for all Lenders6
Amount of
Commitment/
Loans
Assigned6
Percentage
Assigned of
Commitment/  
Loans  7
CUSIP
Number
   
Revolving
$_______________
$_____________
__________%
     
Revolving
$_______________
$_____________
__________%
     
Revolving
$_______________
$_____________
__________%
 



 
[7.
Trade Date:
__________________]  8

 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

--------------------------------------------------------------------------------

 
5  Select as applicable.
 
6 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
7  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
8  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 

F-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 


 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
 
   [NAME OF ASSIGNOR]:      By:
 
 
    
Title: 
 
     

 
ASSIGNEE
   [NAME OF ASSIGNOR]:      By:
 
 
    
Title: 
 
     

 
 
F-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
[Consented to and] Accepted:
 
BANK OF AMERICA, N.A., as
  Administrative Agent9 and Swing Line Lender10
 
By:  
 
 
  
Title: 
 
 
 
[Consented to:]
 
 

J.B. HUNT TRANSPORT, INC.11
 
  By:
 
 
    
Title: 
 
       

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

9 The consent of the Administrative Agent shall be required if assignment is to
a Person that is a not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender
 
10 The consent of the Swing Line Lender shall be required for any assignment.
 
11 The consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof.
F-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
CREDIT AGREEMENT DATED AS OF AUGUST 12, 2011 BY AND AMONG J.B. HUNT TRANSPORT,
INC. AS BORROWER, THE LENDERS FROM TIME TO TIME PARTY THERETO, AND BANK OF
AMERICA, N.A., AS ADMINISTRATIVE AGENT AND SWING LINE LENDER


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.      Representations and Warranties.
 
1.1.  Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2.  Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
F-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
 
3.   General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 
F-6
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 


EXHIBIT G




FORM OF PARENT GUARANTY


See attached.
 
G-1
Form of Parent Company

--------------------------------------------------------------------------------

 
EXHIBIT H




OPINION MATTERS


 
See attached.
 


 

H-1
Opinion Matters


 
 

--------------------------------------------------------------------------------

 
PARENT GUARANTY


THIS PARENT GUARANTY dated as of August 12, 2011 (this “Guaranty Agreement”), is
being entered into among J.B. HUNT TRANSPORT SERVICES, INC., an Arkansas
corporation (the “Guarantor”) and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) for each of the Lenders (as
defined in the Credit Agreement referenced below).  All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.


RECITALS:


A.           Pursuant to a Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among J.B. Hunt Transport, Inc., a Georgia corporation (the
“Borrower”), The Guarantor, the Administrative Agent, Bank of America, N.A., as
Swing Line Lender, and the other lenders now or hereafter party thereto (the
“Lenders”), the Lenders have agreed to provide to the Borrower a revolving
credit facility with a swing line sublimit.


B.           It is a condition precedent to the Lenders’ obligations to make and
maintain such extensions of credit that the Guarantor shall have executed and
delivered this Guaranty Agreement to the Administrative Agent.


C.           The Guarantor is the direct parent of the Borrower and will
materially benefit from such extensions of credit.


In order to induce the Lenders to from time to time make and maintain extensions
of credit under the Credit Agreement, the parties hereto agree as follows:


1.           Guaranty.  The Guarantor hereby unconditionally, absolutely,
continually and irrevocably guarantees to the Administrative Agent for the
benefit of the Lenders the payment and performance in full of the Guaranteed
Liabilities (as defined below).  For all purposes of this Guaranty Agreement,
“Guaranteed Liabilities” means:  (a) the Borrower’s prompt payment in full, when
due or declared due and at all such times, of all Obligations and all other
amounts pursuant to the terms of the Credit Agreement, the Notes, and all other
Loan Documents heretofore, now or at any time or times hereafter owing, arising,
due or payable from the Borrower to any one or more of the Lenders, including
principal, interest, premiums and fees (including all fees and expenses of
counsel (collectively, “Attorneys’ Costs”)); and (b) the Borrower’s prompt, full
and faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
the Borrower under the Credit Agreement, the Notes and all other Loan
Documents.  The Guarantor’s obligations to the Lenders under this Guaranty
Agreement are hereinafter collectively referred to as the “Guarantor’s
Obligations”.


The Guarantor agrees that it is directly and primarily liable for the Guaranteed
Liabilities.


 
 

--------------------------------------------------------------------------------

 
2.           Payment.  If the Borrower shall default in payment or performance
of any of the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorneys’ Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then the Guarantor will, upon demand thereof
by the Administrative Agent, (i) fully pay to the Administrative Agent, for the
benefit of the Lenders, an amount equal to all the Guaranteed Liabilities then
due and owing or declared or deemed to be due and owing, including for this
purpose, in the event of any Event of Default under Sections 8.01(f) and (g) of
the Credit Agreement (and irrespective of the applicability of any restriction
on acceleration or other action as against any other Loan Party under any Debtor
Relief Laws), the entire outstanding or accrued amount of all Obligations or
(ii) perform such Guaranteed Liabilities, as applicable. For purposes of this
Section 2, the Guarantor acknowledges and agrees that “Guaranteed Liabilities”
shall be deemed to include any amount (whether principal, interest, premium,
fees) which would have been accelerated in accordance with Section 8.02 of the
Credit Agreement but for the fact that such acceleration could be unenforceable
or not allowable under any Debtor Relief Law.


3.           Absolute Rights and Obligations.  This is a guaranty of payment and
not of collection.  The Guarantor’s Obligations under this Guaranty Agreement
shall be absolute and unconditional irrespective of, and the Guarantor hereby
expressly waives, to the extent permitted by law, any defense to its obligations
under this Guaranty Agreement, the Credit Agreement, the other Loan Documents,
and all to which it is a party by reason of:


(a)           any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantor’s Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);


(b)           any action taken under any of the Related Agreements, any exercise
of any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;


(c)           any acceleration of the maturity of any of the Guaranteed
Liabilities, of the obligations of any other guarantor of any of the Guaranteed
Liabilities, or of any other obligations or liabilities of any Person under any
of the Related Agreements;


(d)           any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Guaranteed Liabilities, for any of the obligations of any other guarantor of any
of the Guaranteed Liabilities, or for any other obligations or liabilities of
any Person under any of the Related Agreements;


 
2

--------------------------------------------------------------------------------

 
(e)           any dissolution of the Borrower, any other Loan Party or any other
party to a Related Agreement, or the combination or consolidation of the
Borrower, any other Loan Party or any other party to a Related Agreement into or
with another entity or any transfer or disposition of any assets of the Borrower
or any other Loan Party or any other party to a Related Agreement;


(f)           any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;


(g)           the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation (i) the obligations of
any other guarantor of the Guaranteed Liabilities and (ii) obligations arising
under any other Loan Document now or hereafter in effect);


(h)           any waiver of, forbearance or indulgence under, or other consent
to any change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the obligations of any other guarantor of any
of the Guaranteed Liabilities, or any of the obligations or liabilities of any
party to any other Related Agreement;


(i)            any other circumstance whatsoever (with or without notice to or
knowledge of the Guarantor or any other Loan Party) which might in any manner or
to any extent vary the risks of such Loan Party, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to the Borrower or any other Loan Party or to any collateral in
respect of the Guaranteed Liabilities or the Guarantor’s Obligations.


It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment and performance as herein provided.


4.           Currency and Funds of Payment.  All Guarantor’s Obligations for
payment will be paid in lawful currency of the United States of America and in
immediately available funds, regardless of any law, regulation or decree now or
hereafter in effect that might in any manner affect the Guaranteed Liabilities,
or the rights of any Lender with respect thereto as against the Borrower or any
other Loan Party, or cause or permit to be invoked any alteration in the time,
amount or manner of payment by the Borrower or any other Loan Party of any or
all of the Guaranteed Liabilities.


 
3

--------------------------------------------------------------------------------

 
5.           Events of Default.  Without limiting the provisions of Section 2
hereof, in the event that there shall occur and be continuing an Event of
Default, then notwithstanding any cash collateral or other security or credit
support for the Guaranteed Liabilities, at the Administrative Agent’s election
and without notice thereof or demand therefor, each of the Guaranteed
Liabilities and the Guarantor’s Obligations shall immediately be and become due
and payable.


6.           Subordination.  Until this Guaranty Agreement is terminated in
accordance with Section 21 hereof, the Guarantor hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to the Guarantor (a) of the Borrower, to the payment in full of
the Guaranteed Liabilities, (b) of every other guarantor of any of the
Guaranteed Liabilities (an “obligated guarantor”), to the payment in full of the
obligations of such obligated guarantor, and (c) of each other Person now or
hereafter constituting a Loan Party, to the payment in full of the obligations
of such Loan Party owing to any Lender and arising under the Loan
Documents.  All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent for the benefit of the Lenders on account
of the Guaranteed Liabilities, the Guarantor’s Obligations, or such other
obligations, as applicable, and, after such request and pending such payment,
shall be held by the Guarantor as agent and bailee of the Lenders separate and
apart from all other funds, property and accounts of the Guarantor.


7.           Suits.  The Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Lenders, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to the Guarantor, the Guarantor’s Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against the Guarantor.  At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against the Guarantor, whether
or not suit has been commenced against the Borrower, any other guarantor of any
of the Guaranteed Liabilities, or any other Person and whether or not the
Lenders have taken or failed to take any other action to collect all or any
portion of the Guaranteed Liabilities or have taken or failed to take any
actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.


8.           Set-Off and Waiver.  The Guarantor waives any right to assert
against any Lender as a defense, counterclaim, set-off, recoupment or cross
claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which the Guarantor may now or at any time hereafter
have against the Borrower or any other Loan Party or any or all of the Lenders
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to the Guarantor.  The Guarantor agrees that each Lender
shall have a lien for all the Guarantor’s Obligations upon all deposits or
deposit accounts, of any kind, or any interest in any deposits or deposit
accounts, now or hereafter pledged, mortgaged, transferred or assigned to such
Lender or otherwise in the possession or control of such Lender for any purpose
(other than solely for safekeeping) for the account or benefit of the Guarantor,
including any balance of any deposit account or of any credit of the Guarantor
with the Lenders, whether now existing or hereafter established, and hereby
authorizes each Lender from and after the occurrence of an Event of Default at
any time or times with or without prior notice to apply such balances or any
part thereof to such of the Guarantor’s Obligations to the Lenders then due and
in such amounts as provided for in the Credit Agreement or otherwise as they may
elect.  For the purposes of this Section 8, all remittances and property shall
be deemed to be in the possession of a Lender as soon as the same may be put in
transit to it by mail or carrier or by other bailee.


 
4

--------------------------------------------------------------------------------

 
9.           Waiver of Notice; Subrogation.


(a)           The Guarantor hereby waives to the extent permitted by law notice
of the following events or occurrences:  (i) acceptance of this Guaranty
Agreement; (ii) the Lenders’ heretofore, now or from time to time hereafter
making Loans and otherwise loaning monies or giving or extending credit to or
for the benefit of the Borrower or any other Loan Party, or otherwise entering
into arrangements with any Loan Party giving rise to Guaranteed Liabilities,
whether pursuant to the Credit Agreement or the Notes or any other Loan Document
or Related Agreement or any amendments, modifications, or supplements thereto,
or replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof.  The Guarantor agrees that each
Lender may heretofore, now or at any time hereafter do any or all of the
foregoing in such manner, upon such terms and at such times as each Lender, in
its sole and absolute discretion, deems advisable, without in any way or respect
impairing, affecting, reducing or releasing the Guarantor from its Guarantor’s
Obligations, and the Guarantor hereby consents to each and all of the foregoing
events or occurrences.


(b)           The Guarantor hereby agrees that payment or performance by the
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Lenders upon demand by the
Administrative Agent to the Guarantor without the Administrative Agent being
required, the Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by the Borrower, any other guarantor of the Guaranteed
Liabilities or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
THE GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.


 
5

--------------------------------------------------------------------------------

 
(c)           The Guarantor further agrees that with respect to this Guaranty
Agreement, the Guarantor shall not exercise any of its rights of subrogation,
reimbursement, contribution, indemnity or recourse to security for the
Guaranteed Liabilities until 93 days immediately following the Facility
Termination Date (as defined below) shall have elapsed without the filing or
commencement, by or against any Loan Party, of any state or federal action,
suit, petition or proceeding seeking any reorganization, liquidation or other
relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets.  If an amount shall be paid to the Guarantor on account of such
rights at any time prior to termination of this Guaranty Agreement in accordance
with the provisions of Section 21 hereof, such amount shall be held in trust for
the benefit of the Lenders and shall forthwith be paid to the Administrative
Agent, for the benefit of the Lenders, to be credited and applied upon the
Guarantor’s Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or otherwise as the Lenders may elect.  The
agreements in this subsection shall survive repayment of all of the Guarantor’s
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 21
hereof, and occurrence of the Facility Termination Date.


“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated and (b) all
Obligations have been paid in full (other than contingent indemnification
obligations).


10.           Effectiveness; Enforceability.  This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 21 hereof.  Any claim or
claims that the Lenders may at any time hereafter have against the Guarantor
under this Guaranty Agreement may be asserted by the Administrative Agent on
behalf of the Lenders by written notice directed to the Guarantor in accordance
with Section 23 hereof.


11.           Representations and Warranties.  The Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Lenders, that (a)
it is duly authorized to execute and deliver this Guaranty Agreement, and to
perform its obligations under this Guaranty Agreement; (b) this Guaranty
Agreement has been duly executed and delivered on behalf of the Guarantor by its
duly authorized representatives; (c) this Guaranty Agreement is legal, valid,
binding and enforceable against the Guarantor in accordance with its terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and (d) the
Guarantor’s execution, delivery and performance of this Guaranty Agreement do
not violate or constitute a breach of (i) any of its Organization Documents,
(ii) any agreement or instrument to which the Guarantor is a party, or (iii) any
Law to which it or its properties or operations is subject.


12.           Expenses and Indemnity.  The Guarantor agrees to be liable for the
payment of all reasonable fees and expenses, including Attorneys’ Costs,
incurred by any Lender in connection with the enforcement of this Guaranty
Agreement, whether or not suit be brought.  Without limitation of any other
obligations of the Guarantor or remedies of the Administrative Agent or any
Lender under this Guaranty Agreement, the Guarantor shall, to the fullest extent
permitted by Law, indemnify, defend and save and hold harmless the
Administrative Agent and each Lender from and against, and shall pay on demand,
any and all damages, losses, liabilities and expenses (including Attorneys’
Costs) that may be suffered or incurred by the Administrative Agent or such
Lender in connection with or as a result of any failure of any Guaranteed
Liabilities or Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower or any applicable Loan Party enforceable against the
Borrower or such applicable Loan Party in accordance with their terms.  The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Liabilities and termination of this Guaranty Agreement.


 
6

--------------------------------------------------------------------------------

 
13.           Reinstatement.  The Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by any Lender in respect of any Guaranteed Liabilities is
rescinded or must be restored for any reason, or is repaid by any Lender in
whole or in part in good faith settlement of any pending or threatened avoidance
claim.


14.           Attorney-in-Fact.  To the extent permitted by law, the Guarantor
hereby appoints the Administrative Agent, for the benefit of the Lenders, as the
Guarantor’s attorney-in-fact for the purposes of carrying out the provisions of
this Guaranty Agreement and taking any action and executing any instrument which
the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is coupled with an interest and is
irrevocable; provided, that the Administrative Agent shall have and may exercise
rights under this power of attorney only upon the occurrence and during the
continuance of an Event of Default.


15.           Reliance.  The Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Lenders, that:  (a) the Guarantor
has adequate means to obtain on a continuing basis (i) from the Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
(“Other Information”), and has full and complete access to the Loan Parties’
books and records and to such Other Information; (b) the Guarantor is not
relying on any Lender or its or their employees, directors, agents or other
representatives or Affiliates, to provide any such information, now or in the
future; (c) the Guarantor has been furnished with and reviewed the terms of the
Credit Agreement and such other Loan Documents and Related Agreements as it has
requested, is executing this Guaranty Agreement freely and deliberately, and
understands the obligations and financial risk undertaken by providing this
Guaranty Agreement; (d) the Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of the Borrower and the other
Loan Parties, such Persons’ financial condition and affairs, the Other
Information, and such other matters as it deems material in deciding to provide
this Guaranty Agreement and is fully aware of the same; and (e) the Guarantor
has not depended or relied on any Lender or its or their employees, directors,
agents or other representatives or Affiliates, for any information whatsoever
concerning the Borrower or the Borrower’s financial condition and affairs or any
other matters material to the Guarantor’s decision to provide this Guaranty
Agreement, or for any counseling, guidance, or special consideration or any
promise therefor with respect to such decision.  The Guarantor agrees that no
Lender has any duty or responsibility whatsoever, now or in the future, to
provide to the Guarantor any information concerning the Borrower or any other
Loan Party or such Persons’ financial condition and affairs, or any Other
Information, other than as expressly provided herein, and that, if the Guarantor
receives any such information from any Lender or its or their employees,
directors, agents or other representatives or Affiliates, the Guarantor will
independently verify the information and will not rely on any Lender or its or
their employees, directors, agents or other representatives or Affiliates, with
respect to such information.


 
7

--------------------------------------------------------------------------------

 
16.           Rules of Interpretation.  The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty
Agreement and are hereby incorporated by reference.  All representations and
warranties contained herein shall survive the delivery of documents and any
extension of credit referred to herein or guaranteed hereby.


17.           Entire Agreement.  This Guaranty Agreement, together with the
Credit Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained.  The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 21, neither this Guaranty Agreement nor
any portion or provision hereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Credit Agreement.


18.           Binding Agreement; Assignment.  This Guaranty Agreement and the
terms, covenants and conditions hereof, shall be binding upon and inure to the
benefit of the parties hereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that the Guarantor
shall not be permitted to assign any of its rights, powers, duties or
obligations under this Guaranty Agreement or any other interest herein except as
expressly permitted herein or in the Credit Agreement.  Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments and
participations.  All references herein to the Administrative Agent shall include
any successor thereof.


19.           Severability.  If any provision of this Guaranty Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty Agreement shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


 
8

--------------------------------------------------------------------------------

 
20.           Counterparts.  This Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Agreement to produce or account for more than one such counterpart
executed by the Guarantor.  Without limiting the foregoing provisions of this
Section 20, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Guaranty Agreement.


21.           Termination.  Subject to reinstatement pursuant to Section 13
hereof, this Guaranty Agreement, and all of the Guarantor’s Obligations
hereunder (excluding the Guarantor’s obligations relating to Guaranteed
Liabilities that expressly survive such termination) shall terminate on the
Facility Termination Date.


22.           Remedies Cumulative; Late Payments.  All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Lender provided by law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments.  The making of the Loans and other credit extensions pursuant to
the Credit Agreement and other Related Agreements shall be conclusively presumed
to have been made or extended, respectively, in reliance upon the Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof.  Any
amounts not paid when due under this Guaranty Agreement shall bear interest at
the Default Rate.


23.           Notices.  Any notice required or permitted hereunder shall be
given, (a) with respect to the Guarantor, at the address of the Borrower
indicated in Schedule 10.02 of the Credit Agreement and (b) with respect to the
Administrative Agent or any other Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Credit Agreement.  All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.


24.           Governing Law; Jurisdiction; Etc.


(a)           THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS GUARANTY AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY AGREEMENT AGAINST THE GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 
9

--------------------------------------------------------------------------------

 
(c)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)
OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 23.  NOTHING IN THIS GUARANTY
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


25.           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.


[Signature page follows.]


 
10

--------------------------------------------------------------------------------

 
           IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Guaranty Agreement as of the day and year first written above.
 

 
GUARANTOR:
 
J.B. HUNT TRANSPORT SERVICES, INC.
                 
 
By:
      Name:        Title:             


 
SIGNATURE PAGE
PARENT GUARANTY

 
 

--------------------------------------------------------------------------------

 



 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative
Agent
                 
 
By:
      Name:  Antonikia (Toni) Thomas     Title: Assistant Vice President        
 



 
SIGNATURE PAGE
PARENT GUARANTY
